 

--------------------------------------------------------------------------------

 
SECURITIES PURCHASE AGREEMENT
 
DATED AS OF MAY 11, 2004
 
among
 
CAPITAL TRUST, INC.
 
and
 
W. R. BERKLEY CORPORATION
 
and
 
CERTAIN STOCKHOLDERS OF CAPITAL TRUST, INC.
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page
 
ARTICLE I
Sale of the Shares and the Warrant
1
Section 1.1
Authorization of Issuance and Sale and Delivery of the Shares and the Warrant
1
Section 1.2
The Closings of the Sales of the Shares and the Warrant
1
ARTICLE II
Certain Agreements
2
Section 2.1
Delivery of Prospectus
2
Section 2.2
Filing of Prospectus
2
Section 2.3
Board of Directors
3
Section 2.4
Stockholder Approval
3
Section 2.5
Post-Closing Compliance
4
Section 2.6
Commercially Reasonable Efforts
4
Section 2.7
Purchaser Lock-Up Agreement
4
ARTICLE III
Conditions to the Obligations of the Purchaser
5
Section 3.1
Obligations
5
Section 3.2
Representations and Warranties
5
Section 3.3
Absence of Litigation
5
Section 3.4
Consents and Approvals
5
Section 3.5
No Change in Law
6
Section 3.6
Opinion of Counsel
6
Section 3.7
NYSE Approval
6
Section 3.8
Registration Rights Agreement
6
Section 3.9
Conditions Applicable to Subsequent Closing
6
ARTICLE IV
Conditions to Obligation of the Company
7
Section 4.1
Representations and Warranties
7
Section 4.2
Absence of Litigation
7
Section 4.3
Consents and Approvals
7
Section 4.4
No Change in Law
7
Section 4.5   
NYSE Approval
8

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page
 
Section 4.6
Conditions Applicable to Subsequent Closing
8
ARTICLE V
Representations and Warranties of the Company
8
Section 5.1
Registration Statement
8
Section 5.2
Organization; Good Standing; Qualification and Power
9
Section 5.3
Authorization; Enforceability; Corporate and Other Proceedings
9
Section 5.4
Non Contravention
9
Section 5.5
Anti-Takeover Law and REIT Restrictions
10
Section 5.6
Capitalization of the Company
10
Section 5.7
Use of Proceeds
11
Section 5.8
SEC Reports
11
Section 5.9
Financial Statements
11
Section 5.10
No Material Adverse Change
11
Section 5.11
No Consent or Approval Required
12
Section 5.12
New York Stock Exchange Listing
12
Section 5.13
Tax Matters
12
Section 5.14
Legal Compliance
12
Section 5.15
Litigation
13
Section 5.16
Material Contracts
13
Section 5.17
Brokers or Finders
13
Section 5.18
Liabilities
13
Section 5.19   
Loan and Investment Losses
13
ARTICLE VI
Representations and Warranties of the Purchaser
14
Section 6.1
Organization; Good Standing; Qualification and Power
14
Section 6.2
Authorization; Enforceability; Corporate and Other Proceedings
14
Section 6.3
Non Contravention
14
Section 6.4
No Consent or Approval Required
15
Section 6.5
Beneficial Ownership
15

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page
 
Section 6.6
Brokers or Finders
15
ARTICLE VII
Termination
15
Section 7.1
Termination Events
15
Section 7.2
Effect of Termination
16
ARTICLE VIII
Indemnification
16
Section 8.1
Indemnification Generally
16
Section 8.2
Indemnification Procedures For Third Party Claims
16
Section 8.3
Survival of Representations, Warranties, Agreements, Etc.
17
ARTICLE IX
Miscellaneous
17
Section 9.1
Expenses and Taxes
17
Section 9.2
Further Assurances
18
Section 9.3
Public Announcement
18
Section 9.4
No Third Party Beneficiaries
18
Section 9.5
Entire Agreement
19
Section 9.6
Successors and Assigns
18
Section 9.7
Counterparts
18
Section 9.8
Notices
19
Section 9.9
Governing Law; Submission to Jurisdiction
20
Section 9.10
Amendments and Waivers
20
Section 9.11
Incorporation of Schedules
21
Section 9.12
Construction
21
Section 9.13
Interpretation
21
Section 9.14
Severability
21
Section 9.15   
Waiver of Jury Trial.
22



 
-iii-

--------------------------------------------------------------------------------

 
 
Annexes
 
Annex I
 
Exhibits
 
Exhibit A
Exhibit B
Exhibit C
Exhibit D
 
Schedules
 
Schedule A
Schedule B
Schedule 5.5
Schedule 5.10
Schedule 5.19
 
 
– Certain Definitions
 
 
 
Form of Warrant
Form of Paul, Hastings, Janofsky & Walker LLP Opinion
Form of Venable LLP Opinion
Form of Registration Rights Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 10, 2004,
is entered into among Capital Trust, Inc., a Maryland corporation (the
“Company”), W. R. Berkley Corporation, a Delaware corporation (“Berkley”), and,
solely for purposes of Section 2.4 hereof, the holders of shares of Class A
Common Stock, par value $.01 per share, of the Company (the “Common Stock”)
identified on Schedule A attached hereto (collectively, the
“Stockholders”).  Berkley and its designated controlled Affiliates identified on
Schedule B attached hereto are collectively referred to in this Agreement as the
“Purchaser” (provided that only Berkley shall be a direct party hereto and
responsible for its obligations hereunder).
 
RECITALS
 
WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, (1) on the date hereof (i) 1,310,000 shares (the
“Tranche 1 Shares”) of Common Stock and (ii) one or more warrant(s) in the form
attached as Exhibit A hereto (the “Warrant”) initially exercisable for a total
of 365,000 shares (the “Warrant Shares”) of Common Stock and (2) on the
Subsequent Closing Date (as defined below), 325,000 shares (the “Tranche 2
Shares” and, together with the Tranche 1 Shares and the Warrant Shares, the
“Shares”) of Common Stock;
 
NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Company and the Purchaser agree as follows:
 
All capitalized terms used and not otherwise defined in this Agreement shall
have the definitions set forth on Annex I hereto.
 
ARTICLE I
Sale of the Shares and the Warrant
 
Section 1.1                      Authorization of Issuance and Sale and Delivery
of the Shares and the Warrant.
 
(1)      Subject to the terms and conditions hereof, the Purchaser agrees to
purchase at the Initial Closing (as defined below), and the Company agrees to
sell and issue to the Purchaser at the Initial Closing, the Tranche 1 Shares and
the Warrant.
 
(2)      Subject to the terms and conditions hereof, the Purchaser agrees to
purchase at the Subsequent Closing (as defined below), and the Company agrees to
sell and issue to the Purchaser at the Subsequent Closing, the Tranche 2 Shares.
 
Section 1.2                      The Closings of the Sales of the Shares and the
Warrant.
 
(1)      Subject to the terms and conditions of this Agreement, the sale of the
Tranche 1 Shares and the Warrant by the Company to the Purchaser contemplated
hereby shall take place at a closing (the “Initial Closing”) on the date hereof
(the “Initial Closing Date”), simultaneously with the execution and delivery of
this Agreement, at the offices of Paul, Hastings, Janofsky & Walker LLP, 75 East
55th Street, New York, New York 10022 (the “Closing Location”).  Subject to the
terms and conditions of this Agreement, the sale of the Tranche 2 Shares by the
Company to the Purchaser contemplated hereby shall take place at a closing (the
“Subsequent Closing”) at the Closing Location at 10:00 a.m., New York time, on
the later of (a) June 18, 2004 or (b) the date that is two Business Days
following the satisfaction or waiver of all of the conditions contained herein
(the “Subsequent Closing Date”), or at such other time and date as may be agreed
upon between the Purchaser and the Company.  For the purposes of this Agreement,
(i) the Initial Closing and the Subsequent Closing may be referred to herein as
a “Closing” and (ii) the Initial Closing Date and the Subsequent Closing Date
may be referred to herein as a “Closing Date”.
 
 
 

--------------------------------------------------------------------------------

 
 
(2)      At the Initial Closing, on the terms and subject to the conditions
contained herein, the Company shall issue and deliver the Tranche 1 Shares and
the Warrant against receipt by the Company of $30,654,000 by wire transfer of
immediately available funds to an account designated by the Company prior to the
Initial Closing in writing.  The Tranche 1 Shares and the Warrant shall be
evidenced by certificates, registered in the name of the Purchaser or the name
of the Purchaser’s nominee(s) or designee(s) identified to the Company at least
two Business Days prior to such Closing.
 
(3)      At the Subsequent Closing, on the terms and subject to the conditions
contained herein, the Company shall issue and deliver the Tranche 2 Shares
against receipt by the Company of $7,605,000 by wire transfer of immediately
available funds to an account designated by the Company prior to the Subsequent
Closing in writing.  The Tranche 2 Shares shall be evidenced by a certificate,
registered in the name of the Purchaser or the name of the Purchaser’s
nominee(s) or designee(s) identified to the Company at least two Business Days
prior to such Closing.
 
ARTICLE II
Certain Agreements
 
Section 2.1                      Delivery of Prospectus.  Concurrently with the
execution and delivery of this Agreement and the Initial Closing, the Company is
delivering to the Purchaser a final prospectus supplement relating to the offer
and sale of the Shares to the Purchaser together with a prospectus to be filed
with the Commission in accordance with Rule 424(b) under the Securities Act (the
“Prospectus”) to amend the prospectus forming part of the Company’s registration
statement on Form S-3 (file number 333-111261) (the “Registration Statement”).
 
Section 2.2                      Filing of Prospectus.  Concurrently with the
Initial Closing, the Company will file the Prospectus in the form delivered to
the Purchaser with the Commission pursuant to Rule 424(b) under the Securities
Act.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.3                      Board of Directors.  On the date hereof, the
Company shall, consistent with and subject to the Maryland General Corporation
Law (“MGCL”), acting through its board of directors (the “CT Board”), appoint to
the CT Board one (1) representative designated by the Purchaser.  From and after
the date hereof until the earlier of (i) such time as the Purchaser collectively
owns less than fifty percent (50%) of the Shares purchased by the Purchaser
hereunder and pursuant to the Warrant and (ii) such time after May 10, 2007 as
the Purchaser collectively owns less than an aggregate of five (5%) of the
Company’s outstanding shares of Common Stock on a fully diluted basis assuming
the conversion and exercise of outstanding convertible or exercisable securities
(the “Termination Date”), the Company shall, consistent with and subject to the
MGCL, acting through the CT Board, nominate for election to the CT Board one (1)
representative designed by the Purchaser (the “Purchaser Designee”).  At any
time when the Purchaser shall have the right to designate a representative for
appointment, or nomination for election, to the CT Board, pursuant to this
Section 2.3, the Company shall give William R. Berkley notice (in the same
manner as notice is given to directors) and permit William R. Berkley to attend
as observer, all meetings of the CT Board.
 
Section 2.4                      Stockholder Approval.
 
(1)      From and after the date hereof until the Termination Date, on each
occasion at which the holders of Common Stock of the Company meet, or act by
written consent in lieu of meeting, for the purpose of electing directors, each
Stockholder shall vote all shares of Common Stock they beneficially own or over
which they have voting control over for the election of the Purchaser Designee
in accordance with the provisions of Section 2.4(2) at such time as such
designee stands for election to the CT Board.
 
(2)      From and after the date hereof until the Termination Date, the
Stockholders who are directors of the Company shall, consistent with and subject
to their duties as directors under the MGCL, in their capacity as directors,
take such action as may reasonably be within their power to cause the CT Board
to appoint, elect or nominate for election to the CT Board the Purchaser
Designee and shall promptly provide prior written notice of the CT Board’s
consideration of individuals to be nominated for election as directors of CT,
whereupon the Purchaser shall promptly provide written notice of the name(s) of
the Purchaser Designee designated by them to the extent that the incumbent
Purchaser Designee is unable to stand for reelection for any reason or the
Purchaser intends to designate an individual to replace such designee and
biographical information relating to such designee in a form compliant with
applicable securities laws and regulations and with the charter and bylaws of
the Company.  In the absence of such notice from the Purchaser, the incumbent
Purchaser Designee then serving on the CT Board shall be deemed to be the
Purchaser Designee designated by the Purchaser.  From and after the date hereof
until the Termination Date, any Stockholder who is a director of the Company
shall, consistent with and subject to his duties as a director under the MGCL,
in his capacity as a director, recommend to the CT Board that the board nominate
the Purchaser Designee for, and actively solicit stockholder proxies in favor of
his or her, election as a director of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(3)      From and after the date hereof until the Termination Date, the
Stockholders shall not take, or support the taking of, any action to remove as a
director the Purchaser Designee unless the Purchaser has requested that such
director be removed (in which case the Stockholders shall cooperate in effecting
such removal and electing a replacement).  In the event that the Purchaser
Designee ceases to serve as a director of the Company due to death, resignation
or removal of said director at any time prior to the Termination Date, the
Purchaser may submit written notice to the Stockholders designating an
individual to replace said Purchaser Designee.  From and after the date hereof
until the Termination Date, any Stockholder who is a director of the Company
shall, consistent with and subject to his duties as a director under the MGCL,
in his capacity as a director, promptly recommend that the CT Board appoint such
replacement designee as a director of the Company to fill any vacancy resulting
from the death, resignation or removal of the Purchaser Designee and, when
called for a vote of the CT Board, vote for such replacement designee.
 
(4)      At the Company’s 2004 annual meeting of stockholders or at any
adjournment or postponement thereof, the Stockholders shall vote (or cause to be
voted) all shares of Common Stock they beneficially own or have voting control
over in favor of the issuance and sale of the Tranche 2 Shares and the Warrant
Shares.
 
(5)      From and after the date hereof until the earlier of (i) the Subsequent
Closing Date and (ii) the termination of this Agreement in accordance with
Section 7.1 hereof, each Stockholder shall not sell, transfer or otherwise
dispose of any of the shares of Common Stock such Stockholder beneficially owns
or over which such Stockholder has voting control; provided, however, that the
foregoing shall not prohibit any Stockholder from pledging or creating any lien
or granting a security interest on any shares of Common Stock beneficially owned
by such Stockholder or over which such Stockholder has voting control.
 
(6)      Notwithstanding anything to the contrary herein, the rights and
obligation contained in Sections 2.4(5) shall terminate and shall be of no
further legal force on the earlier of (i) the Subsequent Closing Date and (ii)
the termination of this Agreement in accordance with Section 7.1 hereof.
 
Section 2.5                      Post-Closing Compliance.  From and after the
Initial Closing Date until the Termination Date, the Company will use its
commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission and the New York Stock Exchange or such other
securities exchange or quotation system on which the Common Stock is then listed
for trading or quoted, as the case may be.
 
Section 2.6                      Commercially Reasonable Efforts.  Upon the
terms and subject to the conditions of this Agreement, from and after the
Initial Closing Date until the Termination Date, the Company shall use its
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary, proper or advisable consistent
with applicable law to consummate and make effective in the most expeditious
manner practicable the transactions contemplated hereby.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.7                      Purchaser Lock-Up Agreement.
 
From and after the date hereof until November 11, 2004, the Purchaser shall not
sell, transfer or otherwise dispose of any of the Shares or Warrants
beneficially owned by the Purchaser or over which the Purchaser has voting
control (the “Beneficially Owned Securities”); provided, however, that the
foregoing shall not prohibit the Purchaser from pledging or creating any lien or
granting a security interest on any of the Beneficially Owned Securities or
transferring any of the Beneficially Owned Securities to any controlled
Affiliate of Berkley; provided, further, that, if as a result of action taken by
the Company, the Purchaser shall at any time beneficially own Common Stock
(including any Warrant Shares obtained upon exercise of the Warrants)
representing 20% or more of the outstanding shares of voting stock of the
Company, the foregoing shall not prohibit the Purchaser from selling,
transferring or otherwise disposing of up to such number of Shares as shall be
necessary so that after such sale, transfer or disposition, the Purchaser shall
beneficially own shares of Common Stock representing less than 20% of the
outstanding shares of voting stock of the Company.
 
ARTICLE III
Conditions to the Obligations of the Purchaser
 
The obligations of the Purchaser to consummate the transactions to be performed
by it in connection with any Closing are subject to satisfaction of each of the
following conditions as of such Closing, unless otherwise waived in writing by
the Purchaser:
 
Section 3.1                      Obligations.
 
The obligations of the Company set forth in Article II hereof shall be complied
with and performed in all material respects by the Company.
 
Section 3.2                      Representations and Warranties.
 
The representations and warranties of the Company set forth in Article V hereof
shall be true, correct and complete in all material respects on and as of the
applicable Closing Date (other than those that are qualified by a reference to
materiality, which representations and warranties as so qualified shall be true,
correct and complete in all respects).
 
Section 3.3                      Absence of Litigation.
 
There shall not be (a) any Order of any nature issued by a Governmental Entity
with competent jurisdiction directing that the transactions provided for herein
or any material aspect of them not be consummated as herein provided or (b) any
Proceeding pending wherein an Order would prevent the performance of this
Agreement or the consummation of any material aspect of the transactions or
events contemplated by this Agreement, declare unlawful any material aspect of
the transactions or events contemplated by this Agreement, cause any material
aspect of the transactions contemplated by this Agreement to be rescinded or be
reasonably likely to have a Material Adverse Effect on the Company or the
Purchaser.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.4                      Consents and Approvals.
 
All consents, approvals or authorizations of, or declarations to or filings
with, any Governmental Entity necessary to permit the Company and the Purchaser
to perform their obligations under this Agreement and consummate the
transactions contemplated thereby have been obtained or made and are in full
force and effect.
 
Section 3.5                      No Change in Law.
 
There shall not have been any change in any Law applicable to the Purchaser that
would prevent the performance of this Agreement or the consummation by the
Purchaser of any material aspect of the transactions contemplated hereby.
 
Section 3.6                      Opinion of Counsel.
 
The Purchaser shall have received an opinion of Paul, Hastings, Janofsky &
Walker LLP, counsel to the Company, in the form attached as Exhibit B hereto,
and an opinion of Venable LLP, Maryland counsel to the Company, in the form
attached as Exhibit C hereto.  For purposes of the Subsequent Closing, the
Purchaser shall have received a bringdown of the opinions referred to in this
Section 3.6 as of the Subsequent Closing Date.
 
Section 3.7                      NYSE Approval.
 
The New York Stock Exchange shall have admitted the Tranche 1 Shares and the
Tranche 2 Shares and Warrant Shares to listing, subject to official notice of
issuance and, in the case of the Tranche 2 Shares and the Warrant Shares,
subject to notice of shareholder approval of the issuance of the Tranche 2
Shares and the Warrant Shares.
 
Section 3.8                      Registration Rights Agreement.
 
The Registration Rights Agreement, in the form attached as Exhibit D hereto,
shall have been executed by the Company.
 
Section 3.9                      Conditions Applicable to Subsequent Closing.
 
In addition to the foregoing conditions, the obligations of the Purchaser to
consummate the transactions to be performed by it in connection with the
Subsequent Closing are subject to satisfaction of each of the following
conditions, unless otherwise waived in writing by the Purchaser:
 
 
6

--------------------------------------------------------------------------------

 
 
(1)      during the period from the date of this Agreement to the Subsequent
Closing Date, there shall not have occurred any event that, individually or when
taken together with any other event or circumstance, has had or could reasonably
be expected to have a Material Adverse Effect on the Company;
 
(2)      the issuance of the Tranche 2 Shares and the Warrant Shares, shall have
been approved by an affirmative vote of a majority of the votes cast at the
Company’s 2004 annual meeting of Stockholders or at any adjournment or
postponement thereof in accordance with applicable New York Stock Exchange rules
(the “Stockholder Approval”); and
 
(3)      in no way limiting the foregoing, the representations and warranties of
the Company set forth in Section 5.18 and Section 5.19 hereof shall be true,
correct and complete in all material respects on and as of the Subsequent
Closing Date (as if made on the Subsequent Closing Date) (other than those that
are qualified by a reference to materiality, which representations and
warranties as so qualified shall be true, correct and complete in all respects).
 
ARTICLE IV
Conditions to Obligation of the Company
 
The obligations of the Company to consummate the transactions to be performed by
it in connection with any Closing are subject to satisfaction of each of the
following conditions as of such Closing, unless otherwise waived in writing by
the Company:
 
Section 4.1                      Representations and Warranties.
 
The representations and warranties of the Purchaser set forth in Article VI
hereof shall be true, correct and complete in all material respects on and as of
the applicable Closing Date (other than those that are qualified by a reference
to materiality, which representations and warranties as so qualified shall be
true, correct and complete in all respects).
 
Section 4.2                      Absence of Litigation.
 
There shall not be (a) any Order of any nature issued by a Governmental Entity
with competent jurisdiction directing that the transactions provided for herein
or any material aspect of them not be consummated as herein provided or (b) any
Proceeding pending wherein an Order would prevent the performance of this
Agreement or the consummation of any material aspect of the transactions or
events contemplated hereby, declare unlawful any material aspect of the
transactions or events contemplated by this Agreement, or cause any material
aspect of any transaction contemplated by this Agreement to be rescinded or be
reasonably likely to have a Material Adverse Effect on the Company or the
Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.3                      Consents and Approvals.
 
All consents, approvals or authorizations of, or declarations to or filings
with, any Governmental Entity necessary to permit the Company and the Purchaser
to perform their obligations under this Agreement and consummate the
transactions contemplated thereby have been obtained or made and are in full
force and effect.
 
Section 4.4                      No Change in Law.
 
There shall not have been any change in any Law applicable to the Company that
would prevent the performance of this Agreement or the consummation by the
Company of any material aspect of the transactions contemplated hereby.
 
Section 4.5                      NYSE Approval.
 
The New York Stock Exchange shall have admitted the Tranche 1 Shares and the
Tranche 2 Shares and Warrant Shares to listing, subject to official notice of
issuance and, in the case of the Tranche 2 Shares and the Warrant Shares,
subject to notice of shareholder approval of the issuance of the Tranche 2
Shares and the Warrant Shares.
 
Section 4.6                      Conditions Applicable to Subsequent Closing.
 
(1)      In addition to the foregoing conditions, the obligations of the Company
to consummate the transactions to be performed by it in connection with the
Subsequent Closing are subject to the receipt of the Stockholder Approval.
 
ARTICLE V
Representations and Warranties of the Company
 
As an inducement to the Purchaser to enter into and perform its obligations
under this Agreement, the Company hereby represents and warrants as of the
Initial Closing and the Subsequent Closing to the Purchaser as follows:
 
Section 5.1                      Registration Statement.
 
(1)      The Company meets the requirements for use of Form S-3 under the
Securities Act and the Registration Statement has been filed with the Commission
for registration under the Securities Act of the offering and sale of debt and
equity securities of the Company and has been declared effective under the
Securities Act and no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted, or to the best knowledge of the Company, are contemplated by
the Commission. 
 
 
8

--------------------------------------------------------------------------------

 
 
(2)      On the effective date of the Registration Statement (the “Effective
Date”), the Registration Statement did, and when the Prospectus is first filed
with the Commission in accordance with Rule 424(b) under the Securities Act and
at the Closing, the Prospectus will, comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the
respective rules thereunder; on the Effective Date, the Registration Statement
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and on the date of any filing pursuant to
Rule 424(b) and at the Closing, the Prospectus will not, include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
Section 5.2                      Organization; Good Standing; Qualification and
Power.
 
The Company and each of its Subsidiaries are duly organized, validly existing
and in good standing under the Laws of their respective jurisdictions of
formation, have all requisite power (corporate or otherwise) to carry on their
respective businesses as presently being conducted and are qualified to do
business and in good standing in every jurisdiction in which the failure so to
qualify or be in good standing could reasonably be expected to have a Material
Adverse Effect on the Company.
 
Section 5.3                      Authorization; Enforceability; Corporate and
Other Proceedings.
 
(1)      The Company has all requisite power and authority (corporate or
otherwise) to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement has been duly authorized by all necessary corporate
action (corporate or otherwise) on the part of the Company, and this Agreement
has been duly executed and delivered by the Company, and, assuming due execution
and delivery of this Agreement by the Purchaser, constitutes the valid and
legally binding obligation of the Company, enforceable in accordance with its
terms and conditions, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and to
general equitable principles.
 
(2)      The authorization, issuance, sale and delivery of the Shares and the
Warrant have been duly authorized by all requisite action of the CT Board and,
to the extent required by applicable Law or the rules of the New York Stock
Exchange as of the Subsequent Closing Date, will have been duly approved by the
Company’s stockholders.  The Shares being issued as of the applicable Closing
Date will be validly issued and outstanding, fully paid and nonassessable, with
no personal Liability attaching to the ownership thereof, free and clear of any
Liens whatsoever and with no restrictions on the voting rights thereof, and
other incidents of record and beneficial ownership pertaining thereto, except as
provided in the Company’s charter.  The Warrant Shares, if and when issued in
accordance with the terms of the Warrant and this Agreement, will be validly
issued and outstanding, fully paid and nonassessable, with no personal Liability
attaching to the ownership thereof, free and clear of any Liens whatsoever and
with no restrictions on the voting rights thereof, and other incidents of record
and beneficial ownership pertaining thereto, except as provided in the Company’s
charter.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 5.4                      Non Contravention.
 
The execution, delivery and performance by the Company of this Agreement, the
consummation of the transactions contemplated hereby and compliance with the
provisions thereof, including the issuance, sale and delivery of the Shares and
the Warrant have not, do not and shall not, (a) violate any provision of the
Fundamental Documents of the Company, (b) violate any Law to which the Company
is subject, (c) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
material contract to which the Company is a party or (d) result in the
imposition of any Lien upon any of the Assets of the Company, except where such
violation, conflict, default, acceleration, termination, modification,
cancellation or imposition with respect to clauses (b), (c) and (d) could not
reasonably be expected to have a Material Adverse Effect on the Company.
 
Section 5.5                      Anti-Takeover Law and REIT Restrictions.
 
(1)      The CT Board has amended the Amended and Restated Bylaws of the Company
to provide that Title 3, Subtitle 7 of the Corporations and Associations Article
of the Annotated Code of Maryland (or any successor statute) shall not apply to
any acquisition of shares of Class A Common Stock by the Purchaser and that such
amendment shall not be repealed without the consent of Berkley.
 
(2)      The CT Board has resolved that the Purchaser shall be excluded from the
definition of “interested stockholder” as a result of the approval of the
offering of the Shares and Warrant pursuant to § 3-601(j)(3) of the MGCL.
 
(3)      The CT Board has resolved that, pursuant to Section 7.2.7 of the
Company’s charter, William R. Berkley and up to one other major shareholder of
Berkley, who shall be identified in writing to the Company by Berkley upon the
request of the Company from time to time (the “Berkley Shareholder”), shall be
exempt from the Aggregate Stock Ownership Limit (as defined in the Company’s
charter) and the Common Stock Ownership Limit (as defined in the Company’s
charter), and an Excepted Holder Limit (as defined in the Company’s charter) of
6.0% and 4.0% of the outstanding Common Stock shall be established for William
R. Berkley and the Berkley Shareholder, respectively.
 
Section 5.6                      Capitalization of the Company.
 
(1)      As of the Initial Closing Date, the authorized capital stock of the
Company and the issued and outstanding shares of the capital stock of the
Company after giving effect to the sale of the Tranche 1 Shares and the Tranche
2 Shares is as set forth on Schedule 5.6.
 
 
10

--------------------------------------------------------------------------------

 
 
(2)      Except as contemplated by the Agreement or as otherwise set forth on
Schedule 5.6, there are, and immediately after consummation of the Closing there
will be, no (i) outstanding warrants, options, agreements, convertible
securities or other commitments or instruments pursuant to which the Company is
or may become obligated to issue or sell any shares of its capital stock or
other securities or (ii) preemptive or similar rights to purchase or otherwise
acquire shares of the capital stock or other securities of the Company pursuant
to any provision of Law, the Company’s Fundamental Documents or any contract,
“shareholders’ rights plan”, “poison pill” or similar plan, arrangement or
scheme to which the Company is a party.
 
(3)      All shares of the capital stock and other securities issued by the
Company have been issued in transactions in accordance with applicable foreign,
state and federal Laws and regulations governing the sale and purchase of
securities.
 
Section 5.7                      Use of Proceeds.
 
Unless otherwise consented to in writing by the Purchaser, the proceeds received
by the Company from the sale of the Shares and the Warrant and, if and when
issued, the Warrant Shares, shall be used by the Company for general corporate
purposes, including funding balance sheet investments, capital commitments to
private equity funds, repayment of indebtedness, working capital purposes and
potential business acquisitions.
 
Section 5.8                      SEC Reports.
 
The Company has since its inception filed all required forms, reports and
documents required to be filed by it (“SEC Reports”) with the Commission when
due in accordance with the Securities Act and Exchange Act.  As of their
respective dates, the SEC Reports complied in all material respects with all
applicable requirements of the Exchange Act or the Securities Act, as the case
may be.  As of their respective dates, none of the SEC Reports contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated or incorporated by reference therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.
 
Section 5.9                      Financial Statements.
 
The consolidated financial statements of the Company contained in the SEC
Reports (the “Financial Statements”) complied as to form in all material
respects with the published rules and regulations of the Commission with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present in all material respects, in conformity with GAAP (except as
may be indicated in the notes thereto), the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and their
consolidated results of operations and changes in financial position for the
periods then ended (subject to normal year-end adjustments in the case of any
unaudited interim financial statements).
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.10                      No Material Adverse Change.
 
Since December 31, 2003, except in each case as disclosed or contemplated in the
Prospectus (A) there has been no material adverse change in or affecting the
business, Assets, condition (financial or otherwise), operating results or
Liabilities of the Company and its Subsidiaries taken as a whole, whether or not
arising in the ordinary course of business, (B) there have been no transactions
entered into by the Company or any of its Subsidiaries which are material with
respect to the Company and its Subsidiaries taken as a whole, other than those
in the ordinary course of business, and (C) except in the ordinary course of
business, there has not been any material decrease in the total Assets of the
Company and its Subsidiaries, taken as a whole, or any material increase in the
total Liabilities of the Company and its Subsidiaries, taken as a whole.
 
Section 5.11                      No Consent or Approval Required.
 
Except as set forth on Schedule 5.11, no material consent, approval or
authorization of, or declaration to or filing with, any Person is required by
the Company for the valid authorization, execution and delivery by the Company
of this Agreement or for its consummation of the transactions contemplated
hereby or for the valid authorization, issuance and delivery of the Shares and
the Warrant, other than those consents, approvals, authorizations, declarations
or filings which have been obtained or made, as the case may be.
 
Section 5.12                      New York Stock Exchange Listing.
 
The New York Stock Exchange has admitted the Tranche 1 Shares and the Tranche 2
Shares and Warrant Shares to listing, subject to official notice of issuance
and, in the case of the Tranche 2 Shares and the Warrant Shares, subject to
notice of shareholder approval of the issuance of the Tranche 2 Shares and the
Warrant Shares.
 
Section 5.13                      Tax Matters.
 
The CT Board has authorized the Company to file its tax returns to be taxed as a
real estate investment trust (a “REIT”) under the Internal Revenue Code of 1986,
as amended, including the regulations and published interpretations thereunder
(the “Code”), for taxable year ending December 31, 2003, such authorization has
not been amended, revoked or rescinded, the Company has operated in conformity
with the requirements for qualification as a REIT under the Code since January
1, 2003 and the Company intends to properly and formally elect to be taxed as a
REIT when it files its federal income tax returns for the taxable year ending
December 31, 2003 on or before September 15, 2004.
 
Section 5.14                      Legal Compliance.
 
The Company and its Subsidiaries are in compliance with, and the respective
businesses of the Company and its Subsidiaries are being conducted in compliance
with, all applicable Laws, Orders and Permits which are necessary to conduct the
business now operated by them, and neither the Company nor any of its
Subsidiaries has received written notice of any Proceeding alleging any failure
to so comply, except in each case such as could not reasonably be expected to
have a Material Adverse Effect.  The material Permits under which the Company or
any of its Subsidiaries is operating or bound (a) constitute all material
Permits used or required in the conduct of the respective businesses of the
Company and its Subsidiaries as presently conducted and (b) are in full force
and effect, except in each case as could not reasonably be expected to have a
Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.15                      Litigation.
 
Except as disclosed in the Registration Statement, there is no Proceeding
pending or, to the knowledge of the Company, threatened against, or affecting
the Assets of the Company or any of its Subsidiaries or any of their respective
predecessors, in each case which could reasonably be expected to have a Material
Adverse Effect.
 
Section 5.16                      Material Contracts.
 
Neither the Company nor any of its Subsidiaries is in default, and no event has
occurred which, with due notice or lapse of time or both, would constitute such
a default under, any material contract, agreement, instrument, commitment and
other arrangement to which the Company or any of its Subsidiaries is a party or
otherwise relating to or affecting any of their respective assets, including,
without limitation, employment, severance or consulting agreements, loan, credit
or security agreements, joint venture agreements and license and distribution
agreements, except in each case such as could not reasonably be expected to have
a Material Adverse Effect.
 
Section 5.17                      Brokers or Finders.
 
The Company has not retained any investment banker, broker or finder in
connection with the purchase of the Shares and the Warrant.
 
Section 5.18                      Liabilities.
 
As of the Initial Closing Date, to the best knowledge of the Company, the
Company has no liability or obligation, absolute or contingent (individually or
in the aggregate), including, without limitation, any tax liability due and
payable, which is not reflected on the consolidated balance sheet of the Company
as of December 31, 2003 contained in the Financial Statements for the year ended
December 31, 2003 (the “Balance Sheet”), other than liabilities and obligations
incurred after the date of the Balance Sheet in the ordinary course of
business.  To the best knowledge of the Company, there were no “loss
contingencies” (as such term is used in Statement of Financial Accounting
Standards No. 5 issued by the Financial Accounting Standards Board in March
1975) that were not adequately provided for on the Balance Sheet.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 5.19                      Loan and Investment Losses.
 
As of the Initial Closing Date, to the best knowledge of the Company, except as
set forth on Schedule 5.19 hereof, none of the Company’s loans are in default
and the Company has not received notice from any borrower under any of its loans
that a default is imminent and all of the Company’s investments are making
payments in accordance with their contractual terms.
 
ARTICLE VI
Representations and Warranties of the Purchaser
 
As an inducement to the Company to enter into and perform its obligations under
this Agreement, the Purchaser hereby represents and warrants as of the Initial
Closing and the Subsequent Closing to the Company as follows:
 
Section 6.1                      Organization; Good Standing; Qualification and
Power.
 
The Purchaser is a corporation duly incorporated, validly existing and in good
standing under the Laws of its jurisdiction of formation, has all requisite
power (corporate or otherwise) to carry on its business as presently being
conducted and is qualified to do business and in good standing in every
jurisdiction in which the failure so to qualify or be in good standing could
reasonably be expected to have a Material Adverse Effect on the Purchaser.
 
Section 6.2                      Authorization; Enforceability; Corporate and
Other Proceedings.
 
The Purchaser has all requisite power and authority (corporate or otherwise) to
execute and deliver this Agreement and any and all instruments necessary or
appropriate in order to effectuate fully the terms and conditions of this
Agreement and all related transactions and to perform its obligations hereunder
and thereunder.  This Agreement, and the transactions contemplated hereby have
been duly authorized by all necessary action (corporate or other) on the part of
the Purchaser, and this Agreement has been duly executed and delivered by the
Purchaser, and, assuming due execution and delivery of this Agreement by the
Company, constitutes the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms and conditions,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting the
enforcement of creditors’ rights generally and to general equitable principles.
 
Section 6.3                      Non Contravention
 
The execution, delivery and performance by the Purchaser of this Agreement, the
consummation of the transactions contemplated hereby and compliance with the
provisions hereof, including the purchase of the Shares and the Warrant have
not, do not and shall not, (a) violate any provision of the Fundamental
Documents of the Purchaser, (b) violate any Law to which the Purchaser is
subject or (c) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice under any material contract
to which the Purchaser is a party, except where such violation, conflict,
default, acceleration, termination, modification or cancellation with respect to
clauses (b) and (c) could not reasonably be expected to have a Material Adverse
Effect on the Purchaser.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 6.4                      No Consent or Approval Required.
 
No material consent, approval or authorization of, or declaration to or filing
with, any Person is required by the Purchaser for the valid authorization,
execution and delivery by the Purchaser of this Agreement or for its
consummation of the transactions contemplated hereby other than those consents,
approvals, authorizations, declarations or filings which have been obtained or
made, as the case may be.
 
Section 6.5                      Beneficial Ownership.
 
As of the Initial Closing Date, William R. Berkley is currently the owner of
less than 15% of the outstanding shares of Berkley and the other
Purchasers.  For purposes of the foregoing, “own” means ownership or determined
in accordance with Section 856(h) of the Internal Revenue Code of 1986, as
amended.
 
Section 6.6                      Brokers or Finders.
 
The Purchaser has not retained any investment banker, broker or finder in
connection with the purchase of the Shares and the Warrant.
 
ARTICLE VII
Termination
 
Section 7.1                      Termination Events.
 
This Agreement may, by notice given prior to or at the Subsequent Closing, be
terminated:
 
(1)      by either the Company or the Purchaser if a material breach or default
of any provision of this Agreement has been committed by the other party which
would make the conditions to this Agreement incapable of being satisfied;
provided that neither party may terminate this Agreement prior to the date set
forth in paragraph (3) below if the breaching or defaulting party has not had an
adequate opportunity to cure such breach or default;
 
(2)      by mutual consent of the Company and the Purchaser;
 
(3)      by the Purchaser or the Company if the Stockholder Approval has not
been obtained on or before June 25, 2004; or
 
 
15

--------------------------------------------------------------------------------

 
 
(4)      by either the Company or the Purchaser if the Subsequent Closing has
not occurred (other than through the failure of any party seeking to terminate
this Agreement to comply fully with its obligations under this Agreement) on or
before June 30, 2004 or such later date as the parties may agree upon.
 
Section 7.2                      Effect of Termination.
 
Each party’s right of termination under Section 7.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies.  If this Agreement is
terminated pursuant to Section 7.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 8.1 and
8.2 and Article IX will survive; provided, however, that if this Agreement is
terminated by a party because of the breach or default of the Agreement by the
other party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.
 
ARTICLE VIII
Indemnification
 
Section 8.1                      Indemnification Generally.
 
The Company, on the one hand, and the Purchaser, on the other hand (each an
“Indemnifying Party”), shall indemnify the other from and against any and all
losses, damages, liabilities, claims, charges, actions, proceedings, demands,
judgments, settlement costs and expenses of any nature whatsoever (including,
without limitation, reasonable attorneys’ fees and expenses) or deficiencies
(collectively, “Losses”) resulting from any breach of a representation, warranty
or covenant by the Indemnifying Party and all claims, charges, actions or
proceedings incident to or arising out of the foregoing.  The Company shall
further indemnify the Purchaser for any and all Losses incurred by the Purchaser
which arise out of any claim by or on behalf of any stockholder, security
holder, private equity fund investor or joint venture partner of the Company in
connection with any act or omission by the Company in respect of its obligations
under this Agreement.  Except with respect to third party claims being defended
in good faith or claims for indemnification with respect to which there exists a
good faith dispute, the Indemnifying Party shall satisfy its obligations
hereunder within thirty (30) days of receipt of a notice of claim under this
Section 8.1.
 
Section 8.2                      Indemnification Procedures For Third Party
Claims.
 
If a claim by a third party is made against a Person entitled to indemnification
under this Article VIII (an “Indemnified Party”) and such Indemnified Party
intends to seek indemnity with respect thereto from any Indemnifying Party, such
Indemnified Party shall give notice in writing as promptly as reasonably
practicable to each such Indemnifying Party of any action commenced against or
by it in respect of which indemnity may be sought hereunder, but failure to so
notify an Indemnified Party shall not relieve such Indemnifying Party from any
liability that it may have otherwise than on account of this indemnity agreement
so long as such failure shall not have materially prejudiced the position of the
Indemnifying Party.  Upon such notification, the Indemnifying Party shall assume
the defense of such action brought by a third party, and after such assumption,
the Indemnified Party shall not be entitled to reimbursement of any expenses
incurred by it in connection with such action except as described below.  In any
such action, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party shall have failed to
promptly assume and thereafter vigorously conduct such defense, (ii) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
contrary or (iii) the named parties in any such action (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing or conflicting interests between them.  No
Indemnifying Party, in the defense of a third party claim shall, except with the
consent of the Indemnified Party, consent to entry of any judgment or enter into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect of such claim.  The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which shall not be unreasonably withheld or delayed by such Indemnifying
Party), but if settled with such consent or if there be final judgment for the
plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and
against any loss, damage or liability by reason of such settlement or judgment.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 8.3                      Survival of Representations, Warranties,
Agreements, Etc.
 
All representations and warranties contained in this Agreement or made in
writing by or on behalf of the Company in connection with the transactions
contemplated by this Agreement shall survive for the duration of any statutes of
limitation applicable thereto, the execution and delivery of this Agreement, any
investigation at any time made by the Company, the Purchaser or on such party’s
behalf, the purchase of the Shares by the Purchaser under this Agreement and any
disposition of or payment on the Shares.  All statements contained in any
certificate or other instrument delivered to the Purchaser by or on behalf of
the Company pursuant to this Agreement shall be deemed representations and
warranties of the Company under this Agreement.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive for the
duration of any statutes of limitations applicable thereto or until, by their
respective terms, they are no longer operative.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Miscellaneous
 
Section 9.1                      Expenses and Taxes.
 
(1)      At each Closing, the Company shall pay fifty percent (50%) of all of
the reasonable out-of-pocket expenses (including but not limited to attorneys’
and accountants’ fees and expenses) of the Purchaser arising in connection with
the preparation, execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby; provided, however, that the Company
shall not be required to pay more than $50,000 of such expenses in the
aggregate.
 
(2)      Subject to Section 9.1(1), each party to this Agreement shall bear its
own respective costs and expenses incurred in connection with the preparation,
execution and delivery of this Agreement and the agreements and consummation of
the transactions contemplated hereby.
 
(3)      All transfer, stamp (including documentary stamp Taxes, if any), and
other similar Taxes with respect to the purchase and sale of the Shares, shall
be borne by the Company.
 
Section 9.2                      Further Assurances.
 
The Purchaser and the Company shall duly execute and deliver, or cause to be
duly executed and delivered, at their own cost and expense, such further
instruments and documents and to take all such action, in each case as may be
necessary or proper in the reasonable judgment of the other party to carry out
the provisions and purposes of this Agreement.
 
Section 9.3                      Public Announcement.
 
The Purchaser and the Company will consult with each other before issuing any
press release or otherwise making any public statements with respect to the
transactions contemplated by this Agreement, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required based upon the reasonable opinion of counsel by applicable law
or by obligations pursuant to any listing agreement with any national securities
exchange or transaction reporting system or automated quotation system.
 
Section 9.4                      No Third Party Beneficiaries.
 
Except as expressly provided herein, this Agreement shall not confer any rights
or remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 9.5                      Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties hereto and
supersedes any prior understandings, agreements or representations by or among
such parties, written or oral, that may have related in any way to the subject
matter of this Agreement.
 
Section 9.6                      Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  No party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other party; provided,
however, that the Berkley may assign all or any of its rights and obligations
hereunder to one or more designated controlled Affiliates without such prior
written approval provided that Berkley remains responsible for the obligations
under this Agreement with respect to such assignee.
 
Section 9.7                      Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
 
Section 9.8                      Notices.
 
All notices, requests, demands, claims, and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally, telecopied, sent by internationally-recognized overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):
 
If to the Company, to:
 
Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York 10022
Telephone:  (212) 655-0220
Telecopy:   (212) 655-0044
Attention:  John R. Klopp
                    Chief Executive Officer
 
with a copy to:
 
Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Telephone:  (212) 318-6000
Telecopy:   (212) 319-4090
Attention:  Michael L. Zuppone, Esq.
 
 
19

--------------------------------------------------------------------------------

 
 
If to the Purchasers:
 
W. R. Berkley Corporation
475 Steamboat Road
Greenwich, Connecticut 06830
Telephone: (203) 629-3000
Telecopy: (203) 769-4098
Attention:  Ira S. Lederman, Esq.
                    General Counsel
 
with a copy to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019-6099
Telephone: (212) 728-8000
Telecopy: (212) 728-8111
Attention: Gordon R. Caplan, Esq.
 
All such notices and other communications shall be deemed to have been given and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by telecopy, on the date of such delivery, (iii) in
the case of delivery by internationally-recognized overnight courier, on the
third Business Day following dispatch and (iv) in the case of mailing, on the
seventh Business Day following such mailing.
 
Section 9.9                      Governing Law; Submission to Jurisdiction.
 
This agreement shall be governed by and construed in accordance with the
internal laws of the state of New York, without regard to the principles of
conflicts of laws thereof.  All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in a New York State or
federal court sitting in the City of New York, and the parties hereto
irrevocably submit to the exclusive jurisdiction of such courts in any such
action or proceeding and irrevocably waive the defense of an inconvenient forum
to the maintenance of any such action or proceeding (and the parties agree not
to commence any actions or proceedings relating hereto except in such
courts).  The parties hereby irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the courts of the State of
New York or the United States of America located in the State of New York, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 9.10                      Amendments and Waivers.
 
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties.  No waiver by any party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
Section 9.11                      Incorporation of Schedules.
 
The Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.
 
Section 9.12                      Construction.
 
Where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates.  The use in this Agreement of the term “including” means “including,
without limitation.”  The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any party.
 
Section 9.13                      Interpretation.
 
Unless otherwise indicated, references to “$” are references to the U.S.
dollar.  Accounting terms used but not otherwise defined herein shall have the
meanings given to them under GAAP.  As used in this Agreement (including all
Schedules and amendments hereto), the masculine, feminine and neuter gender and
the singular or plural number shall be deemed to include the others whenever the
context so requires.  References to Articles and Sections refer to articles and
sections of this Agreement.  Similarly, references to Schedules refer to
schedules attached to this Agreement.  Unless the content requires otherwise,
words such as “hereby,” “herein,” “hereinafter,” “hereof,” “hereto,” “hereunder”
and words of like import refer to this Agreement.  The article and section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.
 
Section 9.14                      Severability.
 
It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the Laws and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, if
any particular provision of this Agreement shall be adjudicated by a court of
competent jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 9.15                      Waiver of Jury Trial.
 
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER DOCUMENT.
 
 
[Signature pages to follow]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed or caused to be executed this
Agreement as of the date first above written by their respective officers
thereunto duly authorized.
 
 

  CAPITAL TRUST, INC.          
 
By: 
/s/ John R. Klopp       Name:  John R. Klopp       Title:    Chief Executive
Officer  

 
 

 
W. R. BERKLEY CORPORATION
         
 
By: 
/s/ William R. Berkley       Name:  William R. Berkley       Title:    Chief
Executive Officer  

 
 
SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
 

Solely for purposes of Section 2.4 of this Agreement the following:          /s/
John R. Klopp   John R. Klopp       JRK Investment Partnership LP   



 
By: 
/s/ John R. Klopp     Name:      Title:         

 

/s/ Craig M. Hatkoff   Craig M. Hatkoff       CMH Investment Partnership LP  

 

     
By: 
/s/ Craig M. Hatkoff     Name:      Title:         

 

Veqtor Finance Company, L.L.C.             
By: 
/s/ Donald Liebentritt     Name:      Title:         

 

Samstock, L.L.C.             
By: 
/s/ Donald Liebentritt     Name:      Title:         

 
 
2

--------------------------------------------------------------------------------

 
 
Annex 1
 
CERTAIN DEFINITIONS
 
“Affiliates” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such
Person.  The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Assets” means, with respect to any Person, all of the assets, rights, interests
and other properties, real, personal and mixed, tangible and intangible, owned
by such Person.
 
“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York.
 
“Commission” means the Securities and Exchange Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Fundamental Documents” means, with respect to a corporation, the charter and
bylaws (each as amended) or, with respect to any other Person, the documents by
which such Person (other than an individual) establishes its legal existence or
which govern its internal affairs.
 
“GAAP” means, at any time, generally accepted accounting principles in the
jurisdiction in which the Person to which such principles are applied is
organized at such time.
 
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, federal,
state or local.
 
“Law” means any constitution, law, statute, treaty, rule, directive, requirement
or regulation or Order, domestic or foreign, of any Governmental Entity,
including, without limitation, the rules and regulations of any stock exchange
and/or quotation system on which the subject Person’s securities are listed for
trading or quoted, as the case may be.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
 
“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sale, trust receipt or other title retention
agreement (including any lease in the nature thereof), charge, encumbrance,
easement, reservation, restriction, cloud, right of first refusal or first
offer, option, equity or adverse claim or other similar arrangement or interest
in real or personal property.
 
 
 

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, operations, Assets, condition (financial or otherwise),
operating results, or prospects of such Person and its Subsidiaries, if any,
taken as a whole; provided, however, with respect to the Company, that any
decrease in the trading price or volume of the Company’s Common Stock that
occurs in the absence of a material adverse effect on any of the foregoing shall
not, in itself, be deemed to be a “Material Adverse Effect.”
 
“Order” means any order, writ, judgment, injunction, decree, determination or
award issued by a Governmental Entity.
 
“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, consents, certificates, variances and similar rights
obtained, or required to be obtained, from Governmental Entities.
 
“Person” means any individual, corporation, partnership, limited liability
company, trust, estate, or unincorporated organization, or other entity or
Governmental Entity or other juridical entity.
 
“Proceeding” means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Entity or an arbitrator,
mediator or tribunal.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” means (i) any entity in which the Company owns directly or
indirectly, more than 50% of the voting capital stock or equity interest and
(ii) any commercial real estate mezzanine investment fund managed by the Company
or any subsidiary (whether or not the Company or any subsidiary owns a majority
interest).
 
“Tax” or “Taxes” as used in this Agreement, means, with respect to any Person,
(a) all taxes, customs duties and other Taxes, fees, assessments or charges of
any kind whatsoever including without limitation all income, gross receipts,
sales, use, ad valorem, transfer, franchise, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property or windfall
profits Taxes, alternative or add-on minimum Taxes, together with all interest
and penalties, additions to Tax and other additional amounts imposed by any
taxing authority (domestic or foreign) on such Person (if any) and (b) any
Liability for the payment of any amount of the type described in clause (a)
above as a result of being a “transferee” (within the meaning of Section 6901 of
the Internal Revenue Code of 1986, as amended, or any other applicable Law) of
another entity or a member of an affiliated or combined group, and (c) any
liability under any tax sharing or other contractual arrangement.
 
 
I-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CAPITAL TRUST, INC.
 
Warrant for Class A Common Stock
 
       FOR VALUE RECEIVED, Capital Trust, Inc., a Maryland corporation
(the"Company"), hereby grants, pursuant hereto (this "Warrant"), to ________
(the "Initial Holder") or its permitted assigns, the right, subject to the terms
and conditions contained herein, to purchase from the Company, at any time or
from time to time commencing at the Commencement Time (as defined below) and
prior to 5:00 p.m., Eastern Time, on December 31, 2004, up to ______________
(____) (subject to adjustment as provided herein) fully paid and non-assessable
shares of class A common stock, par value $.01 per share, of the Company for
twenty-three dollars and forty cents ($23.40) per share (subject to adjustment
as provided herein) for an aggregate purchase price (assuming full exercise) of
______________ ($_________). The Aggregate Exercise Price is not subject to
adjustment.
 
       Hereinafter, (i) said class A common stock, par value $.01 per share, of
the Company, is referred to as the "Common Stock," (ii) the shares of the Common
Stock purchasable hereunder or under any other Warrant (as hereinafter defined)
are referred to as the "Warrant Shares," (iii) the aggregate purchase price
payable for the Warrant Shares purchasable hereunder is referred to as the
"Aggregate Exercise Price," (iv) the price payable for each of the Warrant
Shares is referred to as the "Per-Share Exercise Price," (v) this Warrant, and
all warrants hereafter issued in exchange for, in substitution for or upon
transfer of this Warrant are referred to as the "Warrants" and (vi) the holders
of this Warrant or any portion hereof in accordance with the terms hereof from
time to time are each referred to as a "Holder" and are collectively referred to
as the "Holders.") Definitions of other capitalized terms used herein are set
forth in Section 15 hereof.
 
1. Exercise of Warrant.
 
(a) This Warrant may be exercised in whole at any time, or in part from time to
time, commencing at the Commencement Time and prior to 5:00 p.m., Eastern Time,
on December 31, 2004 (the "Exercise Period") by the Holder by the surrender of
this Warrant (with the subscription form at the end hereof duly executed) to the
Company at the address set forth in Section 11 hereof, together with proper
payment of the Aggregate Exercise Price, or the proportionate part thereof if
this Warrant is exercised in part, with payment for the Warrant Shares made by
wire transfer of immediately available funds or certified or official bank check
payable to the order of the Company. If this Warrant is exercised in part, it
must be exercised for a number of whole shares of Common Stock.
 
(b) The "Commencement Time" shall begin when the issuance of the Warrant Shares
shall have been approved by an affirmative vote of a majority of the votes cast
at the Company's 2004 annual meeting of shareholders or at any adjournment or
postponement thereof in accordance with Sections 310.00 and 312.03(c) of the New
York Stock Exchange, Inc. Listed Company Manual.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(c) After any partial exercise or exchange, the Holder will be entitled to
receive a new Warrant covering the Warrant Shares as to which this Warrant has
not been exercised or exchanged and setting forth the proportionate part of the
Aggregate Exercise Price applicable to such Warrant Shares.
 
(d) As soon as practicable, but within ten (10) days following the surrender of
this Warrant and the receipt of payment of the Aggregate Exercise Price, or the
proportionate part thereof, as the case may be, pursuant to subsection (a) of
this Section 1, the Company, within seven (7) days,
 
                      (i) will issue a certificate or certificates in the name
of the Holder or such other Person designated in writing by the Holder for the
largest number of whole shares of Common Stock to which the Holder shall be
entitled by the exercise (full or partial, in accordance with the subscription
form) or exchange of this Warrant;
 
                      (ii) will, if this Warrant is exercised in whole, in lieu
of any fractional share of Common Stock to which the Holder shall be otherwise
entitled, pay to the Holder cash in an amount equal to the fair value of such
fractional share (determined in such reasonable manner as the Board of Directors
shall determine), and
 
                      (iii) will deliver the other securities and properties
receivable upon the exercise or exchange of this Warrant, or the proportionate
part thereof if this Warrant is exercised or exchanged in part, pursuant to the
provisions of this Warrant.
 
2. Reservation of Warrant Shares; Listing. The Company shall at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued shares of Common Stock, for the purpose of effecting the exercise
of Warrants, the full number of shares of Common Stock then issuable upon the
exercise of all outstanding Warrants. Throughout the period of time during which
this Warrant may be exercised, the Company shall use its commercially reasonable
efforts to keep the Warrant Shares authorized for listing on the New York Stock
Exchange or on any other successor national securities exchange or other
relevant market on which the Common Stock is listed, admitted to trading or
traded.
 
3. Protection Against Dilution. The Per-Share Exercise Price and the number of
Warrant Shares purchasable upon the exercise of the Warrants shall be subject to
adjustment from time to time as set forth in this Section 3. Whenever the
Per-Share Exercise Price is adjusted by operation of this Section 3, the number
of Warrant Shares to be delivered upon exercise of the Warrants shall be
adjusted as provided in subsection (n) of this Section 3.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(a) In case the Company shall, while any of the Warrants are outstanding, (i)
pay a dividend or make any other distribution with respect to shares of Common
Stock in shares of Common Stock, (ii) subdivide outstanding shares of Common
Stock, (iii) combine outstanding shares of Common Stock into a smaller number of
shares or (iv) issue by reclassification of its Common Stock any shares of stock
of the Company (other than the reclassifications covered by subsection (d) of
this Section 3), the Per-Share Exercise Price shall be adjusted to be equal to a
fraction, the numerator of which shall be the Aggregate Exercise Price and the
denominator of which shall be the number of shares of Common Stock or other
stock of the Company that the Holder would have owned immediately following such
action had such Warrant been exercised immediately prior thereto or, in the case
of a dividend, distribution, subdivision, combination or reclassification with
respect to which a record date has been established, prior to such record date.
An adjustment made pursuant to this subsection (a) shall be made immediately
prior to the opening of business on the day following (x) the date of the
payment of the dividend or distribution (retroactive to the record date) or (y)
the effective date in the case of a subdivision, combination or reclassification
(retroactive to the record date, if any). If the Board of Directors shall
declare any dividend or distribution or resolve to take any action referred to
in this subsection (a), it shall provide written notice thereof to the Holder
not less than ten (10) days prior to the record date fixed for determining the
stockholders entitled to participate therein.
 
(b) In case the Company shall, while any of the Warrants are outstanding, issue
rights or warrants to purchase, or securities convertible into or exchangeable
for, Common Stock ("Rights") to any holders of its outstanding shares of Common
Stock entitling them (for a period expiring within 45 days after the record date
mentioned below) to subscribe for, purchase, convert or exchange shares of
Common Stock at a price per share less than the current market price per share
of Common Stock (as determined pursuant to subsection (e) of this Section 3) on
the record date mentioned below, provided the purchase price is less than the
Per-Share Exercise Price theretofore in effect, the Per-Share Exercise Price
shall be adjusted so that the same shall equal the amount determined by
multiplying the Per-Share Exercise Price theretofore in effect by a fraction the
numerator of which shall be the number of shares of Common Stock outstanding on
the date of issuance of such Rights plus the number of shares which the
aggregate offering price would purchase at such current market price, and the
denominator of which shall be the number of shares of Common Stock outstanding
on the date of issuance of such Rights plus the number of additional shares of
Common Stock offered for subscription or purchase. "Aggregate offering price,"
as used in the preceding sentence, shall mean the amount received or receivable
by the Company in consideration of the issuance or sale of Rights plus any
additional consideration payable to the Company upon exercise thereof, in each
case with reference to the total number of shares of Common Stock offered for
subscription or purchase. Such adjustment shall be made immediately prior to the
opening of business on the day following the date of issuance of Rights,
retroactive to the record date for the determination of stockholders entitled to
receive Rights.
 
 
A-3

--------------------------------------------------------------------------------

 
 
 (c) In case the Company shall, by dividend or otherwise, distribute to any
holders of its outstanding shares of Common Stock, evidences of its
indebtedness, shares of any class or series of its stock, assets, securities
convertible into or exchangeable for any of its stock or rights or warrants to
subscribe for or purchase any of its securities (excluding any Rights referred
to in subsection (b) of this Section 3, any dividend or other distribution paid
exclusively in cash and any dividend or other distribution referred to in
subsection (a) of this Section 3), the Per-Share Exercise Price shall be reduced
so that the same shall equal the price determined by multiplying the Per-Share
Exercise Price theretofore in effect by a fraction the numerator of which shall
be the current market price (determined as provided in subsection (e) of this
Section 3) per share of Common Stock on the record date referred to below less
the fair market value (as determined in good faith by the Board of Directors,
whose determination shall be conclusive), on the record date referred to below,
of the portion of the evidences of indebtedness, shares of stock, assets,
convertible or exchangeable securities, rights or warrants (including
fractions)so distributed with respect to each share of Common Stock and the
denominator of which shall be such current market price per share of Common
Stock. Such adjustment shall be made immediately prior to the opening of
business on the day following the date on which any such distribution is made,
retroactive to the record date for the determination of stockholders entitled to
receive such distribution. In the event that no such dividend or other
distribution is so paid or made, the Per-Share Exercise Price shall again be
adjusted to be the Per-Share Exercise Price which would then be in effect if
such dividend or other distribution had not occurred. If the Board of Directors
determines the fair market value of any distribution for purposes of this
subsection (c) by reference to the actual or when-issued trading market for any
securities comprising such distribution, it must in doing so consider the prices
in such market over the same period used in computing the current market price
per share of Common Stock (determined as provided in subsection (e) of this
Section 3).
 
 (d) In the case of any capital reorganization of the Company or
reclassification of the Common Stock, or any consolidation or merger to which
the Company is a party other than a merger or consolidation in which the Company
is the continuing corporation, or in the case of any sale or conveyance to
another entity of the property of the Company as an entirety or substantially as
an entirety, or in the case of any statutory exchange of securities with another
corporation (including any exchange effected in connection with a merger of a
third corporation into the Company), the Holder shall have the right thereafter
to receive on the exercise of this Warrant the kind and amount of securities,
cash or other property which the Holder would have owned or have been entitled
to receive immediately after such reorganization, reclassification,
consolidation, merger, statutory exchange, sale or conveyance had this Warrant
been exercised immediately prior to the effective date of such reorganization,
reclassification consolidation, merger, statutory exchange, sale or conveyance
and in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section 3 with respect to the
rights and interests thereafter of the Holder to the end that the provisions set
forth in this Section 3 shall thereafter correspondingly be made applicable, as
nearly as may reasonably be, in relation to any shares of stock or other
securities or property thereafter deliverable on the exercise of the Warrant.
Notice of any such reorganization, reclassification, consolidation, merger,
exchange, sale or conveyance shall be mailed to the Holder not less than ten
(10) days prior to such event. The above provisions of this subsection (d) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, statutory exchanges, sales or conveyances. The Company
shall require the issuer of any shares of stock or other securities or property
thereafter deliverable on the exercise of the Warrant to be responsible for all
of the agreements and obligations of the Company hereunder.
 
 
A-4

--------------------------------------------------------------------------------

 
 
 (e) For the purpose of any computation under subsection (b) or (c) of this
Section 3, the current market price per share of Common Stock on any date in
question shall be deemed to be the average of the daily Closing Prices for the
five (5) Trading Day period ending on the earlier of the day in question and, if
applicable, the last Trading Day before the "ex" date with respect to the
issuance or distribution requiring such computation; provided, however, that if
more than one event occurs that would require an adjustment pursuant to
subsections (a) through (d) of this Section 3, inclusive, the Board of Directors
shall in good faith make such adjustments to the Closing Prices during such
five(5) Trading Day period as it reasonably deems appropriate to effectuate the
intent of the adjustment provisions in this Section 3, in which case any such
determination by the Board of Directors shall be conclusive. For purposes of
this paragraph, the term "ex" date means the first date on which the shares of
Common Stock trade regular way, without the right to receive such issuance or
distribution, on the New York Stock Exchange or on such successor securities
exchange as the shares of Common Stock may be listed on or in the relevant
market from which the Closing Prices were obtained.
 
 (f) No adjustment in the Per-Share Exercise Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in the Per-Share
Exercise Price; provided, however, that any adjustments which by reason of this
subsection (f) are not required to be made shall be carried forward and taken
into account in determining whether any subsequent adjustment shall be required.
 
(g) If any action would require adjustment of the Per-Share Exercise Price
pursuant to more than one of the provisions described above, only one adjustment
shall be made and such adjustment shall be the amount of adjustment that has the
highest absolute value to the Holder.
 
(h) Except as stated above, the Per-Share Exercise Price will not be adjusted
for the issuance of shares of Common Stock or any securities convertible into,
or exchangeable for, shares of Common Stock, or carrying the right to purchase
any of the foregoing.
 
(i) In case the Company shall, by dividend or otherwise, declare or make a
distribution on the shares of Common Stock referred to in subsection (c) of this
Section 3, the Holder, upon the exercise thereof subsequent to the close of
business on the date fixed for the determination of stockholders entitled to
receive such distribution and prior to the effectiveness of the Per-Share
Exercise Price adjustment in respect of such distribution, shall be entitled to
receive, for each share of Common Stock for which the Warrant is exercised, the
portion of the evidences of indebtedness, shares of stock, assets, securities
convertible into or exchangeable for any of its stock, or rights or warrants to
subscribe for or purchase any of its securities (including fractions) so
distributed with respect to each share of Common Stock; provided, however, that,
at the election of the Company with respect to all Holders so exercising, the
Company may, in lieu of distributing to such Holder any portion of such
distribution not consisting of cash or securities of the Company, pay such
Holder an amount in cash equal to the fair market value thereof (as determined
in good faith by the Board of Directors, whose determination shall be
conclusive). If any exercise of a Warrant described in the immediately preceding
sentence occurs prior to the payment date for a distribution to holders of
shares of Common Stock which the Holder of a Warrant so exercised is entitled to
receive in accordance with the immediately preceding sentence, the Company may
elect to distribute to such Holder a due bill for the evidences of indebtedness,
shares of stock, assets, securities convertible into or exchangeable for any of
its stock, or rights or warrants to subscribe for or purchase any of its
securities to which such Holder is so entitled, provided, that such due bill (a)
meets any applicable requirements of the principal national securities exchange
or other market on which the shares of Common Stock are then traded and (b)
requires payment or delivery of such evidences of indebtedness, shares of stock,
assets, securities convertible into or exchangeable for any of its stock, or
rights or warrants to subscribe for or purchase any of its securities no later
than the date of payment or delivery thereof to holders of Common Stock
receiving such distribution.
 
 
A-5

--------------------------------------------------------------------------------

 
 
 (j) Whenever the Per-Share Exercise Price is adjusted as provided in this
Section 3 and upon any modification of the rights of the Holder in accordance
with this Section 3, the Company shall promptly prepare a certificate signed by
the chief executive officer or the chief financial officer setting forth the
adjusted Per-Share Exercise Price and showing in reasonable detail the facts
requiring such adjustment or modification and the manner of computing the same
("Adjustment Certificate") and cause copies of such certificate to be mailed to
the Holder.
 
(k) If the Board of Directors shall authorize and the Company shall declare any
dividend or other distribution with respect to the Common Stock other than a
distribution exclusively in cash, the Company shall mail notice thereof to the
Holder not less than ten (10) days prior to the record date fixed for
determining stockholders entitled to participate in such dividend or other
distribution.
 
(l) If, as a result of an adjustment made pursuant to this Section 3, the Holder
of any Warrant thereafter surrendered for exercise shall become entitled to
receive shares of two or more classes of stock or other securities, the Board of
Directors shall in good faith determine the allocation of the adjusted Per-Share
Exercise Price between or among such classes of stock or other securities (whose
determination shall be conclusive).
 
 (m) Upon the expiration of any rights, options, warrants or conversion
privileges with respect to the issuance of which an adjustment to the Per-Share
Exercise Price had been made, if such shall not have been exercised, the
Per-Share Exercise Price, to the extent this Warrant has not then been
exercised, shall, upon such expiration, be readjusted and shall thereafter be
such as they would have been had they been originally adjusted (or had the
original adjustment not been required, as the case may be) on the basis of (A)
the Common Stock, if any, actually issued or sold upon the exercise of such
rights, options, warrants or conversion privileges, and (B) such shares of
Common Stock, if any, that were issued or sold for the consideration actually
received by the Company upon such exercise plus the consideration, if any,
actually received by the Company for the issuance, sale or grant of all such
rights, options, warrants or conversion privileges whether or not exercised;
provided, however, that no such readjustment shall have the effect of increasing
the Per-Share Exercise Price by an amount in excess of the amount of the
adjustment initially made in respect of the issuance, sale or grant of such
rights, options, warrants or conversion privileges.
 
 (n) Whenever the Per-Share Exercise Price is adjusted as provided pursuant to
this Section 3, the number of Warrant Shares purchasable upon the exercise of
this Warrant shall be adjusted by multiplying such number of Warrant Shares
immediately prior to such adjustment by a fraction, the numerator of which shall
be the Per-Share Exercise Price immediately prior to such adjustment, and the
denominator of which shall be the Per-Share Exercise Price immediately
thereafter.
 
 
A-6

--------------------------------------------------------------------------------

 
 
(o) In case any event shall occur as to which the other provisions of this
Section 3 are not strictly applicable but as to which the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles hereof then, in
each such case, the Board of Directors shall in good faith determine the
adjustment, if any, on a basis consistent with the essential intent and
principles established herein, necessary to preserve the purchase rights
represented by the Warrants (whose determination shall be conclusive) and shall
promptly make the adjustments described therein.
 
 (p) If the Company shall take a record of the holders of its Common Stock for
any purpose requiring an adjustment hereunder, but shall, thereafter and before
the consummation of the event requiring such adjustment legally abandon its
plan, then thereafter no adjustment shall be required by reason of the taking of
such record and any such adjustment previously made in respect thereof shall be
rescinded and annulled.
 
 (q) Notwithstanding anything herein to the contrary, no adjustment to the
Per-Share Exercise Price hereunder shall be made, to the extent it would cause
the Per-Share Exercise Price to be less than the par value of the Common Stock.
 
4. Fully Paid Stock; Taxes. The shares of the Common Stock represented by each
and every certificate for Warrant Shares delivered upon the exercise of this
Warrant shall at the time of such delivery, be duly authorized, validly issued
and outstanding, fully paid and nonassessable, and not subject to preemptive
rights or rights of first refusal. The Company shall pay all documentary, stamp
or similar taxes and other similar governmental charges that may be imposed with
respect to the issuance or delivery of any shares of Common Stock upon exercise
of the Warrants (other than income taxes); provided, however, that if the shares
of Common Stock are to be delivered in a name other than the name of the Holder,
no such delivery shall be made unless the Person requesting the same has paid to
the Company the amount of transfer taxes or charges incident thereto, if any.
 
5. HSR. To the extent required by the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (the "HSR Act") following any exercise or exchange of this Warrant
pursuant to Section 1 by the Holder and prior to the issuance and delivery of
the certificates for the shares of Common Stock required thereby, the Company
and the Holder shall cooperate in the preparation of, and file with the United
States Federal Trade Commission and the United States Department of Justice, the
notification and report form required for such and any supplemental or
additional information which may be reasonably requested in connection therewith
pursuant to the HSR Act and shall comply in all material respects with the
requirements of the HSR Act. The fees to be paid in connection with any such
filing under the HSR Act shall be paid by the Holder.
 
 
A-7

--------------------------------------------------------------------------------

 
 
6. Transfer; Etc.
 
(a) This Warrant may not be transferred without the consent of the Company;
provided, however, that that the Initial Holder may assign all or any portion of
this Warrant to one or more designated controlled Affiliates of W. R. Berkley
Corporation, a Delaware corporation, by execution of the form of assignment
attached hereto or a substantially equivalent assignment form. Until this
Warrant is transferred on the books of the Company, the Company may treat the
registered Holder of this Warrant as he or it appears on the Company's books at
any time as the Holder for all purposes. The Company shall permit any Holder of
a Warrant or his duly authorized attorney, upon written request during ordinary
business hours, to inspect and copy or make extracts from its books showing the
registered holders of Warrants.
 
(b) This Warrant may not be sold, transferred, assigned or hypothecated by the
Holder except in compliance with the provisions of the Securities Act of 1933
and the applicable state securities "blue sky" laws, and is so transferable only
upon the books of the Company which it shall cause to be maintained for such
purpose.
 
(c) All Warrants issued upon the transfer or assignment of this Warrant or part
thereof or upon a partial exercise, exchange or purchase of this Warrant will be
dated the same date as this Warrant, and all rights of the holder thereof shall
be identical to those of the Holder.
 
(d) The Company shall not be required to pay any tax or taxes which may be
payable in respect of any transfer involved in the issue of any certificates for
Warrants in a name other than that of the registered Holder of a Warrant
surrendered upon the exercise or transfer of a Warrant and the Company shall not
be required to issue or deliver such certificates for Warrants unless and until
the Person or Persons requesting the issuance thereof shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid or are not due and owing.
 
(e) In connection with any transfer, the Holder will deliver to the Company such
certificates and other information as the Company may reasonably require to
confirm that the transfer complies with the foregoing restrictions.
 
7. Loss etc., of Warrant. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to the Company, if lost, stolen or destroyed, and upon
surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.
 
8. Warrant Holder Not Stockholder. This Warrant does not confer upon the Holder
any right to vote on, consent to or otherwise participate with respect to
matters to a vote of the stockholders of the Company or to receive notice as a
stockholder of the Company, as such, in respect of any matters whatsoever, nor
any other rights or liabilities as a stockholder, prior to the exercise hereof;
this Warrant does, however, require certain notices to the Holder as set forth
herein.
 
 
A-8

--------------------------------------------------------------------------------

 
 
9. Communication. Any notice or other communication to be given hereunder shall
be given by hand delivery, by overnight carrier, in each case at the addresses
set forth in this section, and shall be deemed to have been given when received.
The Company or the Holder may change its address for receiving notices by giving
written notice of such change to the other.
 
If to the Company, to:
 
Capital Trust, Inc.
410 Park Avenue
14th Floor
New York, New York  10022
Attn: John R. Klopp, Chief Executive Officer


 
If to the Holder, to:
 
 
------------------
 


 
10. Headings. The headings of this Warrant have been inserted as a matter of
convenience and shall not affect the construction hereof.
 
11. Applicable Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law thereof.
 
12. Amendment, Waiver, etc. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought; provided,
however, that any provisions hereof may be amended, waived, discharged or
terminated upon the written consent of the Company and the majority in interest
of the Holders.
 
13. Certain Definitions.
 
         "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly controls or is controlled by or is under common control
with such Person. For the purposes of this definition, "control", when used with
respect to any Person, means possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of "affiliated", "controlling" and "controlled" have meanings
correlative to the foregoing.
 
 
A-9

--------------------------------------------------------------------------------

 
 
       "Board of Directors" means the board of directors of the Company.
 
       "Closing Price", with respect to any security on any day, means the last
reported sale price, regular way on such day, or, if no sale takes place on such
day, the average of the reported closing bid and asked prices on such day,
regular way, in either case as reported on the NYSE Composite Tape, or, if such
security is not listed or admitted to trading on the New York Stock Exchange, on
the principal national securities exchange on which such security is listed or
admitted to trading, or, if such security is not listed or admitted to trading
on a national securities exchange, on the NASDAQ Stock.
 
 
A-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed this 11th
day of May, 2004.
 
 
CAPITAL TRUST, INC.
 
 

  By:                John R. Klopp        Chief Executive Officer 

                                                    
 
A-11

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION
 
           The undersigned, ___________________, pursuant to the provisions of
the foregoing Warrant, hereby agrees to subscribe for and purchase __________
shares of the Common Stock, par value $.01 per share, of Capital Trust, Inc.
covered by said Warrant, and makes payment therefor in full at the price per
share provided by said Warrant.
 

Dated:       Signature:                     Address:             

 
ASSIGNMENT
 
           FOR VALUE RECEIVED _______________ hereby sells, assigns and
transfers unto ____________________ the foregoing Warrant and all rights
evidenced thereby, and does irrevocably constitute and appoint
_____________________, attorney, to transfer said Warrant on the books of
Capital Trust, Inc.
 

Dated:       Signature:                     Address:             

 
PARTIAL ASSIGNMENT


           FOR VALUE RECEIVED _______________ hereby assigns and transfers unto
____________________ the right to purchase _______ shares of Common Stock, par
value $.01 per share, of Capital Trust, Inc. covered by the foregoing Warrant,
and a proportionate part of said Warrant and the rights evidenced thereby, and
does irrevocably constitute and appoint ____________________, attorney, to
transfer such part of said Warrant on the books of Capital Trust, Inc.
 

Dated:       Signature:                     Address:             

 
 
A-12

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
May 11, 2004
 
 
Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York 10022
 
Ladies and Gentlemen:
 
           We have acted as counsel to Capital Trust, Inc., a Maryland
corporation (the "Company"), in connection with the execution, delivery and
performance by the Company of the Securities Purchase Agreement, dated as of May
11, 2004 (the "Purchase Agreement"), among the Company, certain of its
stockholders named therein and W. R. Berkley Corporation, a Delaware
corporation, and/or one or more of its designated controlled Affiliates
(collectively, the "Purchaser"), pursuant to which the Company agreed to issue
and sell to the Purchaser (i) 1,310,000 shares (the "Tranche 1 Shares") of its
Class A Common Stock, par value $.01 per share (the "Common Stock"), (ii)
warrants (the "Warrants") initially exercisable, subject to shareholder
approval, of 365,000 shares (the "Warrant Shares") of Common Stock and, (iii)
subject to shareholder approval, 325,000 shares (the "Tranche 2 Shares" and,
together with the Tranche 1 Shares and the Warrant Shares, the "Shares") of
Common Stock. "). The offering of the Shares and the Warrants is being made
pursuant to a Registration Statement on Form S-3 (Registration No. 333-111261)
filed by the Company with the Securities and Exchange Commission (the
"Commission") under the Securities Act of 1933, as amended (the "Securities
Act") (such Registration Statement at the time it was declared effective by the
Commission being hereinafter referred to as the "Registration Statement").
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Purchase Agreement.


           As such counsel and for purposes of our opinion set forth below, we
have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary or appropriate as a
basis for the opinion set forth herein, including, without limitation:



 
(i) 
the Purchase Agreement;




 
(ii)
the Warrants;




 
(iii)
the Registration Statement;

 
 
B-1

--------------------------------------------------------------------------------

 
 

 
(iv)
the form of final  prospectus,  dated May 11, 2004,  relating to the Shares and
the Warrant, as filed with the Commission on May 11, 2004 pursuant to Rule
424(b) under the  Securities  Act (the "Prospectus");

 

 
(v)
the Current Report on Form 8-K filed by the Company with the Commission (File
no. 001-14788) under the Securities Exchange Act of 1934, as amended; and

 

 
(vi)
resolutions adopted by the Company's board of directors on May 6, 2004 certified
by the Secretary of the Company relating to the execution and delivery of, and
the defined below.

 
           In addition to the foregoing, we have made such investigations of
law, as we have deemed necessary or appropriate as a basis for the opinion set
forth herein.
 
           The Purchase Agreement and the Warrants are referred to herein,
individually, as a "Transaction Document" and, collectively, as the "Transaction
Documents."
 
           In such examination and in rendering the opinion expressed below, we
have  assumed:  (i)  the  due  authorization,  execution  and  delivery  of each
Transaction Document  and each other  document  referred to above by all of the
parties thereto (including the due authorization,  execution and delivery of the
Transaction Documents by the Company); (ii) the genuineness of all signatures on
all documents  submitted to us; (iii) the  authenticity  and completeness of all
documents,  corporate records,  certificates and other instruments  submitted to
us; (iv) that photocopy,  electronic,  certified, conformed, facsimile and other
copies submitted to us of original  documents,  corporate records,  certificates
and other instruments conform to the original documents,  records,  certificates
and other instruments, and that all such original documents,  corporate records,
certificates and instruments were authentic and complete; (v) the legal capacity
of all individuals executing documents;  (vi) that the Transaction Documents are
the valid and binding obligations of each of the parties thereto (in the case of
the Warrants, other than the Company),  enforceable against such parties (in the
case  of the  Warrants,  other  than  the  Company)  in  accordance  with  their
respective  terms and that no such  documents  have been  amended or  terminated
orally  or in  writing  except  as has  been  disclosed  to us;  (vii)  that the
Purchaser has satisfied all regulatory and legal requirements  applicable to its
activities; and (viii) that the rights and remedies set forth in the Transaction
Documents  will be  exercised  reasonably  and in good  faith  and were  granted
without fraud or duress and for good,  valuable and adequate  consideration  and
without  intent to  hinder,  delay or defeat  any  rights  of any  creditors  or
stockholders of the Company. As to all questions of fact material to the opinion
expressed herein and as to the materiality of any fact or other matter referred
to herein, we have relied (without independent investigation) upon certificates
or comparable documents of officers and representatives of the Company and upon
the representations, warranties and covenants of the Company contained in the
Transaction Documents, including the Purchase Agreement.  We have also assumed
that the representations and warranties of the Purchaser appearing in Article VI
of the Purchase Agreement are true and correct.
 
 
B-2

--------------------------------------------------------------------------------

 
 
           Based upon the foregoing, and in reliance thereon, and subject to the
limitations,  qualifications and  exceptions set forth herein, we are of the
opinion that, when issued pursuant to the terms of the Purchase Agreement, the
Warrants will constitute the valid and binding  obligation of the Company,
enforceable against the Company in accordance with their respective terms.
 
           The opinion expressed herein is subject to the following exceptions,
qualifications and limitations:
 
                      A.  We
express  no  opinion   with   respect  to  (i)  the  truth  of  the
representations  and warranties  contained in the Transaction  Documents or (ii)
any other document,  instrument or agreement other than the Warrants  (including
the  exhibits  or  schedules  to  the  Registration  Statement  or  Prospectus),
regardless of whether such  document,  instrument or agreement is referred to in
the Registration Statement or Prospectus.
 
                       B. We express no opinion with respect to the effect that
the introduction of extrinsic evidence as to the meaning of any Transaction
Document may have on the enforceability thereof.
 
                      C. With respect to our opinion set forth above, we have
assumed that there will be sufficient  authorized and unissued shares of Common
Stock available for issuance each time a Warrant is exercised.
 
                      D.  Our opinion  set  forth  above is  subject  to (i)
the  effect  of any applicable
bankruptcy,  insolvency,  reorganization,  moratorium or similar laws
and  principles  affecting   creditors'  rights  generally,   including  without
limitation fraudulent transfer or fraudulent conveyance laws; (ii) the effect of
public policy considerations or court decisions which may limit rights to obtain
indemnification  or contribution;  and (iii) the effect of general principles of
equity (including, without limitation, concepts of materiality,  reasonableness,
good  faith  and  fair  dealing)  and the  availability  of  equitable  remedies
(including,  without  limitation,  specific  performance and equitable  relief),
regardless of whether considered in a proceeding in equity or at law.
 
                      E.  No opinion is expressed herein with respect to (i) the
validity or enforceability of any provision contained in the Transaction
Documents allowing any party to exercise any remedial rights without notice to
the Company, (ii) the validity or enforceability of any waiver of demand by the
Company, or any waiver of any rights or any defense which as a matter of law or
public policy cannot be waived, (iii) the validity or enforceability of any
provisions contained in the Transaction Documents purporting to establish
evidentiary standards, (iv) the validity or enforceability of any provision of
the Transaction Documents which purports to establish the subject matter
jurisdiction of the United States District Court to adjudicate any controversy
related to any of the Transaction Documents, (v) the validity or enforceability
of any provision of the Transaction Documents which purports to entitle any
person or entity to specific performance of any provision thereof, (vi) the
validity or enforceability of any provision of the Transaction Documents which
requires a person or entity to cause another person or entity to take or to
refrain from taking action under circumstances in which such person or entity
does not control such other person or entity, (vii) the validity of
enforceability of any provision of the Transaction Documents insofar as it
purports to effect a choice of governing law or choice of forum for the
adjudication of disputes or (viii) the effectiveness of service of process by
mail in any suit, action or proceeding of any nature arising in connection with
or in any way relating to any Transaction Document.
 
 
B-3

--------------------------------------------------------------------------------

 
 
                      F.  Our opinion expressed above is limited solely to laws,
rules and regulations that in our experience are generally applicable to
transactions in the nature of those contemplated by the Transaction Documents
between unregulated parties.
 
                      G.  No opinion is expressed as to the validity or
enforceability of any provision of any Transaction Document that (i) requires
that waivers or amendments must be in writing in so far as it suggests that oral
or other modifications, amendments or waivers could not be effectively agreed
upon by the parties or that the doctrine of promissory estoppel might not apply;
(ii) waives (a) vague or broadly stated rights, (b) future rights, (c) the
benefits of statutory, regulatory or constitutional rights, unless and to the
extent that the statute, regulation or constitution expressly allows waiver, (d)
unknown future defenses, or (e) rights to damages; (iii) states that rights or
remedies are not exclusive, that every right or remedy is cumulative and may be
exercised in addition to any other right or remedy, that the election of some
particular remedy does not preclude recourse to one or more others or that
failure to exercise or delay in exercising rights or remedies will not operate
as a waiver of any such right or remedy; (iv) imposes penalties, forfeitures,
late payment charges or an increase in interest rate upon delinquency in payment
or the occurrence of a default; (v) appoints one party as an attorney-in-fact
for an adverse party; or (vi) states that time is of the essence.
 
Without  limiting  any  of  the  other  limitations,  exceptions  and
qualifications stated elsewhere herein, we express no opinion with regard to the
applicability or effect of the law of any jurisdiction  other than, as in effect
on the date of this letter, the internal laws of the State of New York.
 
This opinion letter deals only with the specified legal issues expressly
addressed herein, and you should not infer any opinion that is not explicitly
addressed herein from any matter stated in this letter.
 
We  consent  to  the  use  of  this  opinion  as an  exhibit  to  the
Registration  Statement and the  reference to our firm under the caption  "Legal
Matters" in the Prospectus which is a part of the  Registration  Statement.  In
giving this consent, we do not hereby admit that we are within the category of
persons whose consent is required under Section 7 of the Securities Act and the
rules and regulations thereunder. This opinion is rendered to you as of the date
hereof and is not to be deemed to have been reissued by any subsequent  delivery
as  permitted  above,  and we assume no  obligation  to advise  you or any other
Person  hereafter  with  regard  to any  change  after  the date  hereof  in the
circumstances or the law that may bear on the  matters  set forth  herein  even
though the change may affect the legal  analysis or a legal  conclusion or other
matters in this letter.
 
 
B-4

--------------------------------------------------------------------------------

 


 
                                  Very truly yours,
 
 
                                  /s/ Paul, Hastings, Janofsky & Walker LLP
 
 
B-5

--------------------------------------------------------------------------------

 
 
Exhibit C
 
[Venable LLP Letterhead]
 
May 11, 2004
 
 
Capital Trust, Inc.
 
410 Park Avenue, 14th Floor
 
New York, New York 10022
 
 
Re: Capital Trust, Inc.
 
Ladies and Gentlemen:
 
           We have served as Maryland counsel to Capital Trust, Inc., a Maryland
corporation (the "Company"), in connection with certain matters of Maryland law
arising out of the offering by the Company pursuant to a Prospectus Supplement,
dated as of May 11, 2004 (the "Prospectus Supplement"), of securities consisting
of (i) up to 1,635,000 shares (the "Direct Shares") of Class A Common Stock, par
value $.01 per share (the "Common Stock"), of the Company, and (ii) a warrant
(the "Warrant") exercisable for up to 365,000 shares (the "Warrant Shares" and,
together with the Direct Shares, the "Shares"), covered by the Registration
Statement on Form S-3 (No. 333-111261), and all amendments thereto
(collectively, the "Registration Statement"), as filed with the United States
Securities and Exchange Commission (the "Commission") by the Company under the
Securities Act of 1933, as amended (the "1933 Act"). The Warrant and the Direct
Shares will be issued pursuant to a Securities Purchase Agreement, dated as of
May 11, 2004, by and between the Company and W. R. Berkley Corporation ( the
"Agreement").
 
           In connection with our representation of the Company, and as a basis
for the opinion hereinafter set forth, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the following
documents (hereinafter collectively referred to as the "Documents"):
 
           1. The charter of the Company (the "Charter"), certified as of a
recent date by the State Department of Assessments and Taxation of Maryland (the
"SDAT");
 
           2. The Amended and Restated Bylaws of the Company, certified as of
the date hereof by an officer of the Company;
 
           3. A certificate of the SDAT as to the good standing of the Company,
dated as of a recent date;
 
 
C-1

--------------------------------------------------------------------------------

 
 
Venable LLP
 
May 11, 2004
 
Page 2
 
           4. Resolutions adopted by the Board of Directors of the Company or a
duly authorized committee thereof, relating to the issuance of the Warrant and
the Shares (the "Resolutions"), certified as of the date hereof by an officer of
the Company;
 
           5. The Agreement, certified as of the date hereof by an officer of
the Company;
 
           6. A certificate executed by an officer of the Company, dated as of
the date hereof;
 
           7. The Registration Statement and the related form of prospectus
included therein in the form in which it was transmitted to the Commission under
the 1933 Act;
 
           8. The Prospectus Supplement; and
 
           9. Such other documents and matters as we have deemed necessary or
appropriate to express the opinion set forth in this letter, subject to the
assumptions, limitations and qualifications stated herein.
 
In expressing the opinion set forth below, we have assumed the following:
 
           1. Each individual executing any of the Documents, whether on behalf
of such individual or another person, is legally competent to do so.
 
           2. Each individual executing any of the Documents on behalf of a
party (other than the Company) is duly authorized to do so.
 
           3. Each of the parties (other than the Company) executing any of the
Documents has duly and validly executed and delivered each of the Documents to
which such party is a signatory, and such party's obligations set forth therein
are legal, valid and binding and are enforceable in accordance with all stated
terms.
 
           4. All Documents submitted to us as originals are authentic. The form
and content of all Documents submitted to us as unexecuted drafts do not differ
in any respect relevant to this opinion from the form and content of such
Documents as executed and delivered. All Documents submitted to us as certified
or photostatic copies conform to the original documents. All signatures on all
Documents are genuine. All public records reviewed or relied upon by us or on
our behalf are true and complete. All representations, warranties, statements
and information contained in the Documents are true and complete. There has been
no oral or written modification of or amendment to any of the Documents, and
there has been no waiver of any provision of any of the Documents, by action or
omission of the parties or otherwise.
 
 
C-2

--------------------------------------------------------------------------------

 
 
Venable LLP
 
May 11, 2004
 
Page 3
 
           5. None of the Shares will be issued, sold or transferred in
violation of the restrictions on ownership and transfer contained in Article VII
of the Charter and, upon issuance of any of the Shares, the total number of
shares of Common Stock issued and outstanding will not exceed the total number
of shares of Common Stock that the Company is then authorized to issue under the
Charter. The issuance of the Warrant Shares and up to 325,000 Direct Shares will
have been approved by the stockholders of the Company in accordance with the
listing standards of the New York Stock Exchange, Inc. prior to the issuance
thereof.
 
           Based upon the foregoing, and subject to the assumptions, limitations
and qualifications stated herein, it is our opinion that:
 
           1. The Company is a corporation duly incorporated and existing under
and by virtue of the laws of the State of Maryland and is in good standing with
the SDAT.
 
           2. The Direct Shares have been duly authorized and, when issued and
delivered by the Company pursuant to the Charter, the Resolutions and the
Agreement, will be validly issued, fully paid and non-assessable.
 
           3. The Warrant has been duly authorized by all necessary corporate
action on the part of the Company. The Warrant Shares have been duly authorized
and, when issued and delivered by the Company upon exercise of the Warrant in
accordance with its terms pursuant to the Charter, the Resolutions and the
Agreement, will be validly issued, fully paid and non-assessable.
 
           The foregoing opinion is limited to the substantive laws of the State
of Maryland and we do not express any opinion herein concerning any other law.
We express no opinion as to the applicability or effect of any federal or state
securities laws, including the securities laws of the State of Maryland, or as
to federal or state laws regarding fraudulent transfers. To the extent that any
matter as to which our opinion is expressed herein would be governed by any
jurisdiction other than the State of Maryland, we do not express any opinion on
such matter.
 
           We assume no obligation to supplement this opinion if any applicable
law changes after the date hereof or if we become aware of any fact that might
change the opinion expressed herein after the date hereof.
 
 
C-3

--------------------------------------------------------------------------------

 
 
Venable LLP
 
May 11, 2004
 
Page 4
 
           This opinion is being furnished to you for your submission to the
Commission as an exhibit to the report filed on Form 8-K (the "8-K"), to be
filed by the Company with the Commission on or about the date hereof. We hereby
consent to the filing of this opinion as an exhibit to the 8-K and to the use of
the name of our firm therein and under the caption "Legal
 
           Matters" in the Prospectus Supplement related to the Shares, which
supplements the prospectus included in the Registration Statement. In giving
this consent, we do not admit that we are within the category of persons whose
consent is required by Section 7 of the Act.
 
Very truly yours,
 
/s/ Venable LLP
 


 
C-4

--------------------------------------------------------------------------------

 
 
Exhibit D
 
REGISTRATION RIGHTS AGREEMENT


           THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made as of
May 11, 2004 by and among Capital Trust, Inc., a Maryland corporation (the
"Company"), and W. R. Berkley Corporation, a Delaware corporation ("Berkley").
Berkley and its designated controlled Affiliates identified on Schedule A
attached hereto are each referred to in this Agreement as an "Initial Holder"
and are collectively referred to in this Agreement as the "Initial Holders"
(provided that only Berkley shall be a direct party hereto and responsible for
its obligations hereunder).


Recitals


           WHEREAS, pursuant to the terms of that certain securities purchase
agreement, dated as of the date hereof, among the Company, the Initial Holders
and the stockholders named therein (the "Securities Purchase Agreement"), the
Company has agreed to sell to the Initial Holders and the Initial Holders have
agreed to purchase (1) at the Initial Closing 1,310,000 shares (the "Tranche 1
Shares") of class A common stock, par value $.01 per share, of the Company (the
"Common Stock") and a warrant (the "Warrant") initially exercisable for 365,000
shares (the "Warrant Shares") and (2) at the Subsequent Closing 325,000 shares
of Common Stock (the "Tranche 2 Shares") and together with the Tranche 1 Shares
and the Warrant Shares, the "Shares"); and


           WHEREAS, pursuant to the Securities Purchase Agreement, the Company
has agreed to grant to the Holders (as defined below) the registration rights
set forth in this Agreement.


           NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby agree as follows:


   Section 1.   Definitions.


           Capitalized terms used, but not otherwise defined herein, shall have
the meanings assigned to such terms in the Securities Purchase Agreement. As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:


           "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly controls or is controlled by or is under common control
with such Person. For the purposes of this definition, "control", when used with
respect to any Person, means possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of "affiliated", "controlling" and "controlled" have meanings
correlative to the foregoing.


 
D-1

--------------------------------------------------------------------------------

 
 
           "Agent" means the principal placement agent on an agented placement
of Registrable Securities.


           "Business Day" means a day other than a Saturday, Sunday or other day
on which banking institutions in New York, New York are permitted or required by
any applicable law to close.


           "Commission" means the Securities and Exchange Commission.
 
           "Common Stock" has the meaning set forth in the Recitals.
 
           "Company" has the meaning set forth in the Preamble and also includes
the Company's successors.


           "Continuously Effective" means, with respect to a specified
registration statement, that it shall not cease to be effective and current and
compliant with respect to applicable disclosure requirements and available for
Transfers of Registrable Securities thereunder, and shall not be subject to any
stop order or similar order issued by the Commission, for longer than either (i)
any ten (10) consecutive Business Days, or (ii) an aggregate of fifteen (15)
Business Days during the period specified in the relevant provision of this
Agreement.


           "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time.


           "Demand Registration" shall have the meaning set forth in Section
2(a).


           "Demanding Holders" shall have the meaning set forth in Section 2(a).
 
           "Holder" or "Holders" means the Initial Holder(s) or each Person to
whom a Holder Transfers Registrable Securities in accordance with Section 7(c)
whenever such Person owns of record Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more Persons
with respect to the same Registrable Securities, the Company may act upon the
basis of the instructions, notice or election received from the registered owner
of such Registrable Securities.


           "Initial Holder" or "Initial Holders" has the meaning set forth in
the Preamble


           "Majority Selling Holders" means those Selling Holders whose
Registrable Securities included in such registration represent a majority of the
Registrable Securities of all Selling Holders included therein.
 
           "NASD" means the National Association of Securities Dealers, Inc.
                                    
 
D-2

--------------------------------------------------------------------------------

 
 
           "Person" means an individual, partnership, corporation, limited
liability company, trust, estate, or unincorporated organization, or other
entity, or a government or agency or political subdivision thereof.
 
           "Register," "Registered" and "Registration" refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering by the
Commission of effectiveness of such registration statement or document.
 
           "Registrable Securities" means (i) the Tranche 1 Shares and Tranche 2
Shares purchased pursuant to the Securities Purchase Agreement; (ii) the Warrant
Shares issuable upon the exercise of the Warrant purchased pursuant to the
Securities Purchase Agreement; (iii) any shares of Common Stock or other
securities issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange by the Company generally for, or in
replacement by the Company generally of, the Shares; and (iv) any securities
issued in exchange for such shares of Common Stock in any merger, combination or
reorganization of the Company; provided, however, that Registrable Securities
shall not include any securities which have theretofore been registered pursuant
to this Agreement and sold by a Holder pursuant to the Securities Act or which
have been sold by a Holder to the public pursuant to Rule 144 or any similar
rules promulgated by the Commission pursuant to the Securities Act, and,
provided further, that the Company shall have no obligation under Section 2 to
register any Registrable Securities of any Holder if the Company shall deliver
to the Holders requesting such registration an opinion of counsel reasonably
satisfactory to such Holders and their counsel to the effect that such
Registrable Securities may be resold pursuant to Rule 144(k) under the
Securities Act (or any successor provision) or, at the time of calculation, one
hundred percent (100%) of such Holder's Registrable Securities may be resold in
a single ninety (90) day period under Rule 144 of the Securities Act. For
purposes of this Agreement, a Person will be deemed to be a Holder of
Registrable Securities whenever such Person has the then-existing right to
acquire such Registrable Securities (by conversion, purchase or otherwise),
whether or not such acquisition has actually been effected.


           "Rule 144" and "Rule 145" mean Rule 144 and Rule 145 promulgated
under the Securities Act.


           "Securities Act" means the Securities Act of 1933, as amended from
time to time.


           "Selling Holders" means, with respect to a specified registration
pursuant to this Agreement, the Holders whose Registrable Securities are
proposed to be included in such registration.


           "Securities Purchase Agreement" has the meaning set forth in the
Recitals.


 
D-3

--------------------------------------------------------------------------------

 
 
           "Transfer" means and includes the act of selling, giving,
transferring, creating a trust (voting or otherwise), assigning or otherwise
disposing of (other than pledging, hypothecating or otherwise transferring as
security or any transfer upon any merger or consolidation) (and correlative
words shall have correlative meanings); provided however, that any transfer or
other disposition upon foreclosure or other exercise of remedies of a secured
creditor after an event of default under or with respect to a pledge,
hypothecation or other transfer as security shall constitute a Transfer.
 
           "Underwriters' Representative" means the managing underwriter, or ,
in the case of a co-managed underwriting, the managing underwriter designated as
the Underwriters' Representative by the co-managers.


Section 2.   Demand Registration.


           (a)   Request for Demand Registration.
 
       (i) Subject to Sections 2(b), 2(d) and 2(e) below, at any time, if one or
more Holders shall make a written request to the Company (the "Demanding
Holders"), the Company shall cause there to be filed with the Commission a
registration statement meeting the requirements of the Securities Act (a "Demand
Registration"), and each Demanding Holder shall be entitled to have included
therein (subject to Section 3 hereof) all or such number of such Demanding
Holder's Registrable Securities as the Demanding Holder shall request in
writing. Any request made pursuant to this Section 2(a) shall be addressed to
the attention of the Secretary of the Company, and shall specify the number of
Registrable Securities to be registered, the intended methods of disposition
thereof and that the request is for a Demand Registration pursuant to this
Section 2(a).
 
       (ii) Whenever the Company shall have received a demand pursuant to
Section 2(a) to effect the Demand Registration of any Registrable Securities,
the Company shall promptly give written notice of such proposed registration to
all Holders of Registrable Securities, if any. Any such Holder may, within
twenty (20) days after receipt of such notice, request in writing that all of
such Holder's Registrable Securities, or any portion thereof designated by such
Holder, be included in the registration and such request shall not be considered
one of the Demand Registrations under Section 2(a) to which Holders are entitled
under Section 2(b)(i).
 
 
D-4

--------------------------------------------------------------------------------

 
 
           (b)   Limitations on Demand Registrations.


       (i) The Company shall be obligated to effect no more than four Demand
Registrations in total and no more than two such registrations in any
twelve-month period. For purposes of the preceding sentence, registration shall
not be deemed to have been effected (A) unless a registration statement with
respect thereto has become effective, (B) if after such registration statement
has become effective, such registration or the related offer, sale or
distribution of Registrable Securities thereunder is interfered with by any stop
order, injunction or other order or requirement of the Commission or other
governmental agency or court for any reason not attributable to the Selling
Holders and such interference is not thereafter eliminated, or (C) if the
conditions to closing specified in the underwriting agreement, if any, entered
into in connection with such registration are not satisfied or waived by reason
of a failure on the part of the Company, unless caused by a Selling Holder. If
the Company shall have complied with its obligations under this Section 2, a
right to demand a registration pursuant to Section 2(a) shall be deemed to have
been satisfied upon the earlier of (X) the date as of which all of the
Registrable Securities included therein shall have been disposed of pursuant to
a registration statement, (Y) the date when all of the Registrable Securities
covered by the Registration Statement cease to be Registrable Securities and (Z)
the date as of which such Demand Registration shall have been Continuously
Effective for a period of not less than one hundred eighty (180) days ("Minimum
Effective Period").
 
 
D-5

--------------------------------------------------------------------------------

 
 
       (ii) Notwithstanding the foregoing, the Demand Registration rights
granted to the Holders in Section 2(a) are subject to the following limitations:
(A) each registration in respect of a Demand Registration must include
Registrable Securities having an aggregate market value of at least $5,000,000,
which market value shall be determined by multiplying the number of Registrable
Securities to be included in the Demand Registration by the proposed per share
offering price (provided that (x) the limitation set forth in this clause (A)
shall not be in effect at any time the Holders' Registrable Securities are not
able to be sold under Rule 144 because of the Company's failure to comply with
the information requirements thereunder, unless at such time, the Company's
counsel delivers a written opinion of counsel, which shall be in a form
reasonably satisfactory to such Holder's counsel, to such Holders to the effect
that such Holder's Registrable Securities may be publicly offered and sold
without registration under the Act and (y) if the Underwriters' Representative
or Agent advises the Company in writing that, in its opinion, the amount of
securities requested to be included in such offering exceeds the amount which
can be sold in such offering without adversely affecting the marketability of
the offering, the minimum aggregate market value of Registrable Securities to be
included in such Demand Registration may be reduced to the extent required, but
in no event may the aggregate market value of the Registrable Securities
included therein be lower than $2,000,000); (B) the Company shall not be
required to cause a registration pursuant to Section 2(a) to be declared
effective within a period of one hundred twenty (120) days of the effective date
of any registration statement of the Company effected in connection with a
Demand Registration, provided the Company has not breached its obligations under
Section 2(a); (C) the Demand Registration rights contained herein shall be
subject to the terms and conditions of the registration rights and other terms
and conditions contained in Section 7.3 of the Preferred Share Purchase
Agreement, dated as of June 16, 1997, as amended, between the Company, formerly
known as California Real Estate Investment Trust, and Veqtor Finance Company,
LLC, and Section 6 of the Registration Rights Agreement, dated as of July 28,
1998, among the Company, Vornado Realty L.P., EOP Operating Limited Partnership,
Mellon Bank N.A., as trustee for General Motors Hourly-Rate Employees Pension
Trust and Mellon Bank N.A., as trustee for General Motors Salaried Employees
Pension Trust (the "Existing Registration Rights") and the Company shall not be
required to cause a registration pursuant to Section 2(a) to be declared
effective or to include any Registrable Securities in a Demand Registration
hereunder to the extent not permitted by the Existing Registration Rights; (D)
the Company shall not be required to file a registration statement at any time
prior to October 11, 2004 nor have any registration statement declared effective
prior to November 11, 2004 if filed prior thereto unless Purchaser is permitted
to sell, transfer or otherwise dispose of Registrable Securities prior to such
time pursuant to Section 2.7 of the Securities Purchase Agreement; (E) the
Company shall not be required to file a registration statement or to keep a
registration statement effective and current and compliant with respect to
applicable disclosure requirements and the Company shall be permitted to suspend
the use of any then effective registration statement if the Chief Executive
Officer or the Chief Financial Officer of the Company certifies to the Holders
in writing the existence of circumstances relating to a material pending
development, including, but not limited to a pending or contemplated material
acquisition or merger or other material transaction or event, which would
require additional disclosure by the Company in the registration statement of
previously non-public material information which the Company in its good faith
judgment has a bona fide business purpose for keeping confidential and the
nondisclosure of which in the registration statement might cause the
registration statement to fail to comply with applicable disclosure
requirements; provided, however, that the Company may not delay the filing of a
registration or documents necessary to keep an existing registration statement
effective and current and compliant nor suspend the use thereof for such reason
for more than ninety (90) days in the aggregate in any calendar year; and (F)
the Company shall not be required to file a registration statement or to keep a
registration statement effective and current and compliant and the Company shall
be permitted to suspend the use of any then effective registration statement
during the period starting with the date fifteen (15) days prior to the
Company's good faith estimate, as certified in writing by an executive officer
of the Company to the Holders, of the date of the proposed pricing of an
underwritten public offering of equity securities of the Company for the account
of the Company whether covered by a prospectus under primary registration
statement filed specifically for the proposed offering or a prospectus
supplement under an effective primary shelf registration statement on file
pursuant to Rule 415 under the Securities Act, and ending on the date ninety
(90) days following the consummation of such underwritten public offering;
provided, however, in the case of foregoing clauses (E) and (F), the Minimum
Effective Period shall be extended by the aggregate number of days of such
period of restriction.
 
 
D-6

--------------------------------------------------------------------------------

 
 
           (c) Effective Demand Registration. Following receipt of a request for
a Demand Registration, the Company shall:
 
       (i) file the registration statement with the Commission as promptly as
practicable, and shall use the Company's commercially reasonable efforts to have
the registration declared effective under the Securities Act as soon as
reasonably practicable, in each instance giving due regard to the need to
prepare current financial statements, conduct due diligence and complete other
actions that are reasonably necessary to effect a registered public offering;
and

       (ii) use the Company's commercially reasonable efforts to keep the
relevant registration statement Continuously Effective for no less than the
Minimum Effective Period or until such earlier date as of which all the
Registrable Securities under the registration statement filed pursuant to the
Demand Registration shall have been disposed of in the manner described in the
registration statement. Notwithstanding the foregoing, if for any reason the
effectiveness of a registration pursuant to this Section 2 is suspended or such
registration statement shall not be current and compliant with respect to
applicable disclosure requirements, the Minimum Effective Period shall be
extended by the aggregate number of days of such suspension or period of
non-compliance.


           (d) Form of Registration Statement. A registration pursuant to this
Section 2 shall be on such appropriate registration form of the Commission as
shall (i) be selected by the Company and be reasonably acceptable to the
Majority Selling Holders and (ii) permit the disposition of the Registrable
Securities in accordance with the intended method or methods of disposition
specified in the request pursuant to Section 2(a).


           (e) Selection of Underwriters. If any registration pursuant to
Section 2(a) involves an underwritten offering (whether on a "firm," "best
efforts" or "all reasonable efforts" basis or otherwise), or an agented
offering, the Majority Selling Holders shall have the right to select the
underwriter or underwriters and manager or managers to administer such
underwritten offering or the placement agent or agents for such agented
offering; provided, however, that each Person so selected shall be reasonably
acceptable to the Company.


        Section 3.   Registration Procedures.


           (a) Obligations of the Company. Whenever required under Section 2 to
effect a Demand Registration of any Registrable Securities, the Company shall
use its commercially reasonable efforts to:
 
 
D-7

--------------------------------------------------------------------------------

 
 
       (i) Prepare and file with the Commission a registration statement with
respect to such Registrable Securities (which registration statement shall be
available for the Selling Holders' intended method of distribution and comply in
all material respects with the requirements of the applicable form and include
all financial statements required by the Commission to be filed therewith) and
cause such registration statement to become effective.
 
       (ii) Notify each Selling Holder when the registration statement and any
post-effective amendments thereto are declared effective.
 
       (iii) Notify each Selling Holder of the receipt of any comments from the
Commission with respect to the registration statement and, subject to Section
2(b)(ii), respond to such comments and prepare and file with the Commission, if
necessary, such amendments and supplements to such registration statement and
the prospectus used in connection with such registration statement or any
document incorporated therein by reference or file any other required document
as may be necessary to comply with the provisions of the Securities Act and
rules thereunder with respect to the disposition of all securities covered by
such registration statement and the instructions applicable to the registration
form used by the Company. In the event that any Registrable Securities included
in a registration statement subject to, or required by, this Agreement remain
unsold at the end of the period during which the Company is obligated to use its
commercially reasonable efforts to maintain the effectiveness of such
registration statement, the Company may file a post-effective amendment to the
registration statement for the purpose of removing such securities from
registered status.
 
       (iv) Furnish to each Selling Holder of Registrable Securities, without
charge, such numbers of copies of the registration statement, any pre-effective
or post-effective amendment thereto, the prospectus, including each preliminary
prospectus and any amendments or supplements thereto, in each case in conformity
with the requirements of the Securities Act and the rules thereunder, and such
other related documents as any such Selling Holder may reasonably request in
order to facilitate the disposition of Registrable Securities owned by such
Selling Holder.
 
       (v) Register and qualify the securities covered by such registration
statement under such other securities or blue sky laws of such states or
jurisdictions as shall be reasonably requested by the Underwriters'
Representative or Agent (as applicable, or if inapplicable, the Majority Selling
Holders) and to keep such qualification effective during the period such
registration statement is effective and obtain the withdrawal of any order
suspending the effectiveness of a registration statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of the offer
and transfer of any of the Registrable Securities in any jurisdiction, at the
earliest possible moment; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business, subject itself to taxation in any such jurisdiction, or to file a
general consent to service of process in any such states or jurisdictions.
 
 
D-8

--------------------------------------------------------------------------------

 
 
       (vi) in the event of any underwritten or agented offering, enter into and
perform the Company's obligations under an underwriting or agency agreement
(including indemnification and contribution obligations of underwriters or
agents and representations and warranties by the Company to the Selling Holders
and the underwriters), in usual and customary form, with the managing
underwriter or underwriters of or agents for such offering and use its
commercially reasonable efforts to obtain executed lock-up agreements from the
officers and directors of the Company and from the holders of more than 5% of
the Company's equity securities, if requested by the underwriters. The Company
shall also cooperate with the Majority Selling Holders and the Underwriters'
Representative or Agent for such offering in the marketing of the Registrable
Shares, including making available the Company's officers, accountants, counsel,
premises, books and records for such purpose, but the Company shall not be
required to incur any material out-of-pocket expense pursuant to this sentence
and shall not be required to conduct a road-show in connection therewith.
 
       (vii) Notify each Selling Holder of any stop order issued or threatened
to be issued by the Commission in connection therewith and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered.
 
       (viii) Notify each Selling Holder of the happening of any transaction or
event during the period a registration statement is effective which is of a type
specified in Section 2(b)(ii)(C) or as a result of which such registration
statement or the related prospectus contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made (in the case of any prospectus), not misleading.
 
       (ix) Make generally available to the Company's security holders copies of
an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act no later than ninety (90) days following the end of the 12-month
period beginning with the first month of the Company's first fiscal quarter
commencing after the effective date of each registration statement filed
pursuant to this Agreement.
 
 
D-9

--------------------------------------------------------------------------------

 
 
       (x) Make available for inspection by any Selling Holder, any underwriter
participating in such offering and the representatives of such Selling Holder
and Underwriter (but not more than one firm of counsel to such Selling Holders),
all financial and other information as shall be reasonably requested by them,
and provide the Selling Holders, any underwriter participating in such offering
and the representatives of such Selling Holders and Underwriters the opportunity
discuss the business affairs of the Company with its principal executives and
independent public accountants who have certified the audited financial
statements included in such registration statement in each case all as necessary
to enable them to exercise their due diligence responsibility under the
Securities Act; provided, however, that information that the Company determines,
in good faith, to be confidential and which the Company advises such Person in
writing is confidential shall not be disclosed unless such Person signs a
confidentiality agreement reasonably satisfactory to the Company or the related
Selling Holder of Registrable Securities agrees to be responsible for such
Person's breach of confidentiality on terms reasonably satisfactory to the
Company.
 
       (xi) Obtain a so-called "comfort letter" from the Company's independent
public accountants, and legal opinions of counsel to the Company addressed to
the Selling Holders, in customary form and covering such matters of the type
customarily covered by such letters, and in a form that shall be reasonably
satisfactory to Majority Selling Holders. The Company shall furnish to each
Selling Holder a signed counterpart of any such comfort letter or legal opinion.
Delivery of any such opinion or comfort letter shall be subject to the recipient
furnishing such written representations or acknowledgements as are customarily
provided by selling shareholders who receive such comfort letters or opinions.
 
       (xii) Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such registration statement from and
after a date not later than the effective date of such registration statement.
 
       (xiii) Cause the Registrable Securities to continue to be listed on the
New York Stock Exchange, Inc.
 
       (xiv) Provide a CUSIP number for the Registrable Securities prior to the
effective date of the first registration statement including Registrable
Securities.
 
       (xv) Take such other actions as are reasonably required in order to
expedite or facilitate the disposition of Registrable Securities included in
each such registration.
 
           (b) Holders' Obligations. In connection with any registration
pursuant to Section 2, each Selling Holder agrees, as applicable:
 
       (i) to execute the underwriting agreement, if any, agreed to by the
Majority Selling Holders or the Company, as the case may be;
 
       (ii) that it will not offer or sell its Registrable Securities under the
registration statement until it has received copies of the supplemented or
amended prospectus contemplated by Section 3(a)(iii) and receives notice that
any post-effective amendment (if required) has become effective;
 
 
D-10

--------------------------------------------------------------------------------

 
 
       (iii) that, upon receipt of any notice from the Company of the happening
of any transaction or occurrence of any event of the kind specified in Sections
2(b)(ii)(C), 2(b)(ii)(D), 3(a)(iii), 3(a)(vii) or 3(a)(viii), such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to any
registration statement at issue until such Holder's receipt of copies of a
supplemented or amended prospectus contemplated by Section 3(a)(iii) and
receives notice that any post-effective amendment (if required) has become
effective or until it is advised in writing by the Company that the use of the
applicable prospectus and registration statement may be resumed, and, if so
directed by the Company, such Holder will deliver to the Company (at the
Company's expense) all copies in such Holder's possession, other than permanent
file copies then in such Holder's possession, of the registration statement and
prospectus covering such Registrable Securities current at the time of receipt
of such notice; and
 
       (iv) that the Company may require each Selling Holder as to which any
registration is being effected to furnish to it such information regarding such
Selling Holder, the number of the Registrable Securities owned by it and the
intended method of disposition of such Registrable Securities as may be required
to effect the registration of such Selling Holder's Registrable Securities, and
to cooperate with the Company in preparing such registration, the Company may
exclude from such registration the Registrable Securities of any Selling Holder
who fails to furnish such information within 5 Business Days after receiving
such request and to provide such cooperation, and the Company shall have no
obligation to register under the Securities Act the Registrable Securities of a
proposed Selling Holder who so fails to furnish such information or provide such
cooperation.
 
           (c) Lock-Up Agreement. If requested in writing by the Company, each
Holder agrees to execute a lock-up agreement pursuant to which such Holder shall
not effect any public or private sale or distribution, including sales pursuant
to Rule 144 of the Securities Act (but excluding Transfers, whether public or
private to an Affiliate of such Holder), of Common Stock, or any securities
convertible into or exchangeable or exercisable for such securities, held by
such Holder during the period starting with date fifteen (15) days prior to the
Company's good faith estimate, as certified in writing by an executive officer
of the Company to the Holders, of the date of the proposed pricing of an
underwritten public offering of equity securities of the Company for the account
of the Company whether covered by a prospectus under primary registration
statement filed specifically for the proposed offering or a prospectus
supplement under an effective primary shelf registration statement on file
pursuant to Rule 415 under the Securities Act, and ending on the date ninety
(90) days following the consummation of such underwritten public offering;
provided, however, that each Holder shall be required to execute a lock-up
agreement in accordance with this Section 3(c) only in the event that each other
stockholder of the Company holding 5% or more of the then outstanding Common
Stock on a fully-diluted basis (including securities convertible into or
exchangeable for Common Stock) executes a lock-up agreement on substantially the
same terms as set forth herein.
 
 
D-11

--------------------------------------------------------------------------------

 
 
   Section 4.   Expenses of Registration. The Company shall bear and pay all
expenses incurred in connection with any registration, filing, or qualification
of Registrable Securities with respect to a Demand Registration for each Selling
Holder, including all registration, exchange listing, accounting, filing and
NASD fees, all fees and expenses of complying with securities or blue sky laws,
all word processing, duplicating and printing expenses, messenger and delivery
expenses, the reasonable fees and disbursements of counsel for the Company, and
of the Company's independent public accountants, including the expenses of
"comfort letters" required by or incident to such performance and compliance and
reasonable fees and disbursements of one firm of counsel for the Initial Holders
(selected by the Selling Holders who constitute Majority Selling Holders);
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 2 if the
registration is subsequently withdrawn at the request of the Selling Holders (if
such request is not made as a result of any action or inaction of the Company)
(in which case all Selling Holders and any other Holders of Registrable
Securities to be included in the registration shall bear such expenses pro rata
according to their number of shares requested to be registered), unless all
Holders of Registrable Securities then outstanding agree that such withdrawn
registration shall constitute one of the Demand Registrations under Section 2(a)
hereof. Holders shall be responsible for any underwriting discounts and
commissions and taxes of any kind (including without limitation, transfer taxes)
relating to any disposition, sale or transfer of Registrable Securities.


   Section 5.   Indemnification; Contribution.


           (a) Indemnification by the Company. If any Registrable Securities are
included in a registration statement under this Agreement:


       (i) To the extent permitted by applicable law, the Company shall
indemnify and hold harmless each Selling Holder, each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act, and each
officer, director, trustee, partner, and employee of such Selling Holder and
such controlling Person, against any and all losses, claims, damages,
liabilities and expenses (joint or several), including reasonable attorneys'
fees and disbursements and expenses of investigation, incurred by such party
pursuant to any actual or threatened action, suit, proceeding or investigation,
or to which any of the foregoing Persons may become subject under the Securities
Act, the Exchange Act or other federal or state laws, insofar as such losses,
claims, damages, liabilities and expenses arise out of or are based upon any of
the following statements, omissions or violations:
 
 
D-12

--------------------------------------------------------------------------------

 
 
           (A) Any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein, or any amendments or
supplements thereto or any document incorporated by reference therein;
 
           (B) Any omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein (in
light of the circumstances under which they were made in the case of any
prospectus) not misleading; or
 
           (C) Any violation or alleged violation by the Company of the federal
securities laws, any applicable state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any applicable state
securities law;


provided, however, that the indemnification required by this Section 5(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or
expense to the extent that it arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in any such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by a Holder, underwriter or the indemnified
party expressly for use in connection with such registration; provided, further,
that the indemnity agreement contained in this Section 5(a) shall not apply to
any underwriter to the extent that any such loss is based on or arises out of an
untrue statement or alleged untrue statement of a material fact, or an omission
or alleged omission to state a material fact, contained in or omitted from any
preliminary prospectus if the final prospectus shall correct such untrue
statement or alleged untrue statement, or such omission or alleged omission, and
a copy of the final prospectus has not been sent or given to such Person at or
prior to the confirmation of sale to such Person. The Company shall also
indemnify underwriters participating in the distribution of the Registrable
Securities, their officers, directors, agents and employees and each Person who
controls such Persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) to the same extent as provided above with
respect to the indemnification of the Selling Holders.
 
 
D-13

--------------------------------------------------------------------------------

 
 
       (ii) Indemnification by Holder. If any of a Selling Holder's Registrable
Securities are included in a registration statement under this Agreement, to the
extent permitted by applicable law, such selling Holder shall indemnify and hold
harmless the Company, each of its directors, each of its officers who shall have
signed the registration statement, each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, any other Selling Holder, any controlling Person of any such other
selling Holder and each officer, director, partner, and employee of such other
Selling Holder and such controlling Person, against any and all losses, claims,
damages, liabilities and expenses (joint and several), including reasonable
attorneys' fees and disbursements and expenses of investigation, incurred by
such party pursuant to any actual or threatened action, suit, proceeding or
investigation, or to which any of the foregoing Persons may otherwise become
subject under the Securities Act, the Exchange Act or other federal or state
laws, insofar as such losses, claims, damages, liabilities and expenses arise
out or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the applicable registration statement, including any
preliminary prospectus or final prospectus contained therein, or any amendments
or supplements thereto or any document incorporated by reference therein or any
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein (in light of the
circumstances under which they were made in the case of any prospectus) not
misleading or any violation or alleged violation by any Holder or underwriter of
the federal securities laws, any applicable state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any
applicable state securities law, but only to the extent, that such untrue
statement or omission had been contained in any information furnished in writing
by such Selling Holder to the Company expressly for use in connection with such
registration; provided, however, that (x) the indemnification required by this
Section 5(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or expense if settlement is effected without the
consent of the relevant Selling Holder of Registrable Securities, which consent
shall not be unreasonably withheld, and (y) in no event shall the amount of any
indemnity under this Section 5(b) exceed the gross proceeds from the applicable
offering received by such selling Holder. In no event shall a Holder be jointly
liable with any other Holder as a result of its indemnification obligations.
 
 
D-14

--------------------------------------------------------------------------------

 
 
           (b) Conduct of Indemnification Proceedings. Promptly after receipt by
an indemnified party under this Section 5 of notice of the commencement of any
action, suit, proceeding, investigation or threat thereof made in writing for
which such indemnified party may make a claim under this Section 5, such
indemnified party shall deliver to the indemnifying party a written notice of
the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel retained by the indemnifying party (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties); provided,
however, that such counsel shall be reasonably satisfactory to the indemnified
party. The failure to deliver written notice to the indemnifying party within a
reasonable time following the commencement of any such action, if it prejudices
or results in forfeiture of rights or defenses, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 5, to the
extent of any damage directly suffered by the indemnifying party as a result
thereof. Any fees and expenses incurred by the indemnified party (including any
fees and expenses incurred in connection with investigating or preparing to
defend such action or proceeding) shall be paid to the indemnified party, as
incurred, within thirty (30) days of written notice thereof to the indemnifying
party. Any such indemnified party shall have the right to employ separate
counsel in any such action, claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be the expenses
of such indemnified party unless (i) the indemnifying party has agreed to pay
such fees and expenses, (ii) the indemnifying party shall have failed to
promptly assume the defense of such action, claim or proceeding or (iii) the
named parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or in addition
to those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one additional firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties. No indemnifying party
shall be liable to an indemnified party for any settlement of any action,
proceeding or claim without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld.


           (c) Contribution. If the indemnification required by this Section 5
from the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to in
this Section 5:


       (i) The indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action has been committed by, or relates to information supplied by,
such indemnifying party or indemnified parties, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 5(a) and Section 5(b),
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.
 
 
D-15

--------------------------------------------------------------------------------

 
 
       (ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 5(d)(i). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
           (d) Full Indemnification. If indemnification is available under this
Section 5, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in this Section 5 without regard to the relative fault
of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 5(d)(i) hereof.


           (e) Survival. The obligations of the Company and the Selling Holders
of Registrable Securities under this Section 5 shall survive the completion of
any offering of Registrable Securities pursuant to a registration statement
under this agreement, and otherwise.


        Section 6.   Covenants of the Company.  The Company hereby agrees and
covenants as follows:


           (a) The Company shall use its commercially reasonable efforts to file
as and when applicable, on a timely basis, all reports required to be filed by
it under the Exchange Act. If the Company is not required to file reports
pursuant to the Exchange Act, upon the request of any Holder of Registrable
Securities, the Company shall use its commercially reasonable efforts to make
publicly available the information specified in subparagraph (c)(2) of Rule 144.
The Company shall use its commercially reasonable efforts to take such further
action as may be reasonably required from time to time and as may be within the
reasonable control of the Company, to enable the Holders to Transfer Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 or any other exemption from registration.
Upon the request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such requirements and, if not, the specifics thereof.
 
 
D-16

--------------------------------------------------------------------------------

 
 
           (b) In connection with any sale, transfer or other disposition by a
Holder of any Registrable Securities pursuant to Rule 144, the Company shall
cooperate with such Holder to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as the Holder may
reasonably request at least two Business Days prior to any sale of Registrable
Securities.


           Section 7.   Miscellaneous.


           (a) Amendments and Waivers.


       (i) The provisions of this Agreement, including the provisions of this
Section 7(a), may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
written consent of the Company and the Holders of a majority of the outstanding
Registrable Securities. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Holder, each future Holder of Registrable
Securities, and the Company.
 
       (ii) Notice of any amendment, modification or supplement to this
Agreement adopted in accordance with this Section 7 shall be provided by the
Company to the Holders prior to the effective date of such amendment,
modification or supplement.
 
           (b) Notices. All notices or other communications under this Agreement
shall be sufficient if in writing and delivered by hand or sent, postage prepaid
by registered, certified or express mail, or by recognized overnight air courier
service and shall be deemed given when so delivered by hand, or if mailed or
sent by overnight courier service, on the third Business Day after mailing (one
Business Day in the case of express mail or overnight courier service) to the
parties at the following addresses:
 
       (i) if to the Initial Holders, to the addresses set forth under their
signatures on the signature page hereof and if to any other Holder to the
address contained in the records of the Company;
 
 
D-17

--------------------------------------------------------------------------------

 
 
       (ii) if to the Company, to:


                                    Capital Trust, Inc.
                                    410 Park Avenue,
                                    14th Floor,
                                    New York, New York 10022
                                    Attention:  John R. Klopp
                                                        Chief Executive Officer


                                    with a copy to:


                                    Paul, Hastings, Janofsky & Walker LLP
                                    75 East 55th Street
                                    New York, New York  10022
                                    Attention:  Michael L. Zuppone
 
or at such other address as the addressee may have furnished in writing to the
sender as provided herein.
 
           (c) Assignment.
 
       (i) Except as expressly provided in this Section 7(c), the rights of the
parties hereto cannot be assigned and any purported assignment or transfer to
the contrary shall be void ab initio. So long as the terms of this Section 7(c)
are followed, any Holder may assign any of its rights under this Agreement,
without the consent of the Company, to any Person to whom such holder Transfers
any Registrable Securities or any rights to acquire Registrable Securities so
long as such Transfer is not made pursuant to an effective Registration
Statement or pursuant to Rule 144 or Rule 145 (or any successor provisions)
under the Securities Act or in any other manner or to any Person the effect or
consequences of which is to cause the Transferred securities to be freely
transferable without regard to the volume and manner of sale limitations set
forth in Rule 144 (or any successor provision) in the hands of the transferee as
of the date of such Transfer.
 
       (ii) Notwithstanding Section 7(c)(i), no Holder may assign any of its
rights under this Agreement to any Person to whom such Holder Transfers any
Registrable Securities if the Transfer of such Registrable Securities requires
registration under the Securities Act.
 
 
D-18

--------------------------------------------------------------------------------

 
 
       (iii) The nature and extent of any rights assigned shall be as agreed to
between the assigning party and the assignee. No Person may be assigned any
rights under this Agreement unless (x) the Company is given written notice by
the assigning party at the time of such assignment stating the name and address
of the assignee, identifying the securities of the Company as to which the
rights in question are being assigned, and providing a detailed description of
the nature and extent of the rights that are being assigned and (y) and the
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement, including, without limitation, the provisions of
this Section 7(c).
 
       (iv) Notwithstanding the foregoing, Berkley may assign its rights, under
this Agreement without the prior written consent of the Company to one or more
of its designated controlled Affiliates provided that Berkley remains
responsible for the obligations under this Agreement with respect to such
assignee.


           (d) Successors and Assigns; No Third Party Beneficiaries. This
Agreement will be binding upon and inure to the benefit of the parties hereto
and their successors and permitted assigns. Except as set forth herein and by
operation of law, no party to this Agreement may assign or delegate all or any
portion of its rights, obligations, or liabilities under this Agreement without
the prior written consent of the Company in the case of a Holder or without the
written consent of Holders holding a majority of Registrable Securities in the
case of the Company. Notwithstanding the foregoing, Berkley may assign its
rights, obligations and liabilities under this Agreement without the prior
written consent of the Company to one or more of its designated controlled
Affiliates provided that Berkley remains responsible for the obligations under
this Agreement with respect to such assignee. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties hereto and their respective successors and permitted assigns to the
extent contemplated herein.


           (e) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


           (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
           (g) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CONFLICTS OF LAW PRINCIPLES THEREOF.


           (h) Specific Performance; Costs and Expenses. The parties hereto
acknowledge that there would be no adequate remedy at law if any party fails to
perform any of its obligations hereunder, and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of any other
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.
 
           (i) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.


 
D-19

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the undersigned Company has executed this
Agreement as of the date first written above.



  CAPITAL TRUST, INC.          
 
By: 
/s/ John R. Klopp       Name:  John R. Klopp       Title:    Chief Executive
Officer          

 
 
D-20

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the undersigned Berkley has executed this
Agreement as of the date first written above.



           
 
/s/ William R. Berkley     Name: William R. Berkley     Address:        

 
 
D-21

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Admiral Insurance Company


Berkley Insurance Company


Berkley Regional Insurance Company


Nautilus Insurance Company


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
John R. Klopp
 
JRK Investment Partnership LP
 
Craig M. Hatkoff
 
CMH Investment Partnership LP
 
Veqtor Finance Company L.L.C.
 
Samstock, L.L.C.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Admiral Insurance Company
 
Berkley Insurance Company
 
Berkley Regional Insurance Company
 
Nautilus Insurance Company
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.6
 

1.       Authorized Capital Stock        Issued Capital Stock       Class A
Common Stock       100,000,000       8,271,882                            
Preferred Stock      100,000,000       0             200,000,000       8,271,882
                        2.   Outstanding options issued under the Company’s
incentive stock plan and director stock plan         552,780                    
        Outstanding stock units issued under the Company’s incentive stock plan
and director stock plan       73,956                             Shares which
may be obtained upon conversion of convertible trust preferred securities issued
by the Company’s subsidiary, CT Convertible Trust I         4,273,422          
                  Shares to be issued to John R. Klopp pursuant to the terms of
his employment agreement, dated as of February 24, 2004           218,818      
                      Shares which may be issued upon exercise of the
Warrant            365,000                         3.   The Company’s employment
agreement, dated as of February 24, 2004, with John R. Klopp provides for
various awards of restricted shares of Common Stock pursuant to the Company’s
2004 long-term incentive plan over the term of the agreement. 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.11
 
The issuance of the Tranche 2 Shares contemplated by this Agreement requires the
affirmative vote of a majority of the votes cast at the Company’s 2004 annual
meeting of stockholders to be held on June 17, 2004 in accordance with the
applicable New York Stock Exchange rules.
 
The transactions contemplated by this Agreement require the listing of the
Shares pursuant to a subsequent listing application to be filed with and
approved by the New York Stock Exchange.
 
The transactions contemplated by this Agreement require the filing of the
Prospectus in the form delivered to the Purchaser with the Commission pursuant
to Rule 424(b) under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.19
 
Loans
 
3/31/04 Carrying Value
           
TriNational Baja Loan
  $ 3,037,733            
Investments
                 
ASC 96-D2-B1B   CMBS   CUSIP# 045424B43
  $ 4,000,000            
RMF 97-1-F   CMBS   CUSIP# 749930AW3
  $ 3,127,785  

 
Management currently believes that for both the loans and the investments listed
on this Schedule 5.19, the Company will realize at least the carrying value of
the assets as of March 31, 2004 as listed in this schedule.
 


 